 

 

 

 

 

 

 

AURELIO RESOURCE CORPORATION

AND

EMPIRE STOCK TRANSFER, INC.

as Rights Agent

 

RIGHTS AGREEMENT

DATED AS OF JANUARY 18, 2008

TABLE OF CONTENTS



Section 1. Certain Definitions. *

Section 2. Appointment of Rights Agent. *

Section 3. Issuance of Rights Certificates. *

Section 4. Form of Rights Certificates. *

Section 5. Countersignature and Registration. *

Section 6. Transfer, Split Up, Combination and Exchange of Rights Certificates;
Mutilated, Destroyed, Lost or Stolen Rights Certificates. *

Section 7. Exercise of Rights; Purchase Price; Expiration Date of Rights. *

Section 8. Cancellation and Destruction of Rights Certificates. *

Section 9. Reservation and Availability of Capital Stock. *

Section 10. Common Stock Record Date. *

Section 11. Adjustment of Purchase Price, Number and Kind of Shares or Number of
Rights. *

Section 12. Certificate of Adjusted Purchase Price or Number of Shares. *

Section 13. Consolidation, Merger or Sale or Transfer of Assets or Earning
Power. *

Section 14. Fractional Rights and Fractional Shares. *

Section 15. Rights of Action. *

Section 16. Agreement of Rights Holders. *

Section 17. Rights Certificate Holder Not Deemed a Shareholder. *

Section 18. Duties of Rights Agent *

Section 19. Compensation and Indemnification of Rights Agent *

Section 20. Merger or Consolidation or Change of Name of Rights Agent. *

Section 21. Change of Rights Agent. *

Section 22. Issuance of New Rights Certificates. *

Section 23. Redemption and Termination. *

Section 24. Exchange. *

Section 25. Notice of Certain Events. *

Section 26. Notices. *

Section 27. Supplements and Amendments. *

Section 28. Successors. *

Section 29. Determinations and Actions by the Board of Directors, etc. *

Section 30. Benefits of this Agreement. *

Section 31. Severability. *

Section 32. Governing Law. *

Section 33. Counterparts. *

Section 34. Descriptive Headings. *

 

EXHIBIT A: Rights Certificate. A-1

EXHIBIT B : Summary of Rights to purchase common stock B-1

RIGHTS AGREEMENT

Rights Agreement

, dated as of January 18, 2008 (the "Agreement"), between Aurelio Resource
Corporation, a Nevada corporation (the "Company"), and Empire Stock Transfer,
Inc. as rights agent (the "Rights Agent").



WITNESSETH

WHEREAS

, on January 18, 2008 (the "Rights Dividend Declaration Date"), the Board of
Directors of the Company (the "Board") authorized and declared a dividend
distribution of one right (a "Right") for each share of common stock, $0.01 par
value per share, of the Company (the "Common Stock") outstanding at the Close of
Business on February 7, 2008 (the "Record Date"), each Right representing the
right to purchase one share of Common Stock upon the terms and conditions set
forth herein, and the Board further authorized and directed the issuance of one
Right (as such number may hereinafter be adjusted pursuant to the provisions of
Section 11(p) of this Agreement) with respect to each share of Common Stock of
the Company that shall become outstanding between the Record Date (whether
originally issued or delivered from the Company's treasury) and the earlier of
the Distribution Date and the Expiration Date (as such terms are hereinafter
defined); provided, however, that Rights may be issued with respect to shares of
Common Stock that shall become outstanding after the Distribution Date and prior
to the Expiration Date in accordance with Section 22 hereof. This Agreement sets
forth the terms of the Rights.



Now, therefore

, in consideration of the premises and the mutual agreements herein set forth,
the parties hereby agree as follows:



 1. Certain Definitions.



For purposes of this Agreement, the following terms have the meanings indicated:

"Acquiring Person" shall mean any Person which, together with all Affiliates and
Associates of such Person, shall be the Beneficial Owner of twenty percent (20%)
or more of the shares of Common Stock of the Company then outstanding, but shall
not include (i) the Company, (ii) any Subsidiary of the Company, or (iii) any
employee benefit plan of the Company or any Subsidiary of the Company, or any
Person holding shares of Common Stock for or pursuant to the terms of any such
plan to the extent, and only to the extent, of such shares of Common Stock so
held. Notwithstanding anything in this definition of "Acquiring Person" to the
contrary:

(i) no Person shall become an "Acquiring Person" as the result of an acquisition
of shares of Common Stock by the Company which, by reducing the number of shares
of Common Stock outstanding, increases the proportionate number of shares of
Common Stock beneficially owned by such Person to twenty percent (20%) or more
of the shares of Common Stock of the Company then outstanding; provided,
however, that if a Person shall become the Beneficial Owner of twenty percent
(20%) or more of the shares of Common Stock of the Company then outstanding by
reason of share acquisitions by the Company and shall, after such share
acquisitions by the Company, become the Beneficial Owner of any additional
shares of Common Stock of the Company (other than pursuant to a dividend or
distribution paid or made by the Company on the outstanding Common Stock or
pursuant to a split or subdivision of the outstanding Common Stock), then such
Person shall be deemed to be an "Acquiring Person" if such Person is then the
Beneficial Owner of twenty percent (20%) or more of the Common Stock then
outstanding;

(ii) if the Board determines in good faith that a Person who would otherwise be
an "Acquiring Person," as defined pursuant to the foregoing provisions, has
become such inadvertently (including, without limitation, because (A) such
Person was unaware that it beneficially owned a percentage of Common Stock that
would otherwise cause such Person to be an "Acquiring Person" or (B) such Person
was aware of the extent of its Beneficial Ownership of Common Stock but had no
actual knowledge of the consequences of such Beneficial Ownership under this
Agreement), and such Person divests as promptly as practicable (as determined in
good faith by the Board) a sufficient number of shares of Common Stock so that
such Person would no longer be an "Acquiring Person," as defined pursuant to the
foregoing provisions, then such Person shall not be deemed an "Acquiring Person"
for any purposes of this Agreement unless and until such Person shall again
become an "Acquiring Person"; and

(iii) if, as of the date hereof or prior to the first public announcement of the
adoption of this Agreement, any Person is or becomes the Beneficial Owner of
twenty percent (20%) or more of the shares of Common Stock outstanding, such
Person shall not be deemed to be or to become an "Acquiring Person" unless and
until such time as such Person shall, after the first public announcement of the
adoption of this Agreement, become the Beneficial Owner of additional shares of
Common Stock (other than pursuant to a dividend or distribution paid or made by
the Company on the outstanding Common Stock or pursuant to a split or
subdivision of the outstanding Common Stock), unless upon becoming the
Beneficial Owner of such additional shares of Common Stock, such Person is not
then the Beneficial Owner of twenty percent (20%) or more of the shares of
Common Stock then outstanding.

"Adjustment Shares" shall have meaning set forth in Section 11(a)(ii).

"Affiliate" and "Associate" have the respective meanings ascribed to such terms
in Rule 12b-2 of the General Rules and Regulations under the Exchange Act.

"Agreement" shall have the meaning set forth in the Preamble.

A Person shall be deemed the "Beneficial Owner" of, and shall be deemed to
"beneficially own," any securities:

(i) which such Person or any of such Person's Affiliates or Associates, directly
or indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, other rights (other than these Rights),
warrants or options, or otherwise; provided, however, that a Person shall not be
deemed the "Beneficial Owner" of, or to "beneficially own," (A) securities
tendered pursuant to a tender or exchange offer made by or on behalf of such
Person or any of such Person's Affiliates or Associates until such tendered
securities are accepted for purchase or exchange, or (B) securities issuable
upon exercise of Rights at any time prior to the occurrence of a Triggering
Event, or (C) securities issuable upon exercise of Rights from and after the
occurrence of a Triggering Event which Rights were acquired by such Person or
any of such Person's Affiliates or Associates prior to the Distribution Date or
pursuant to Section 3(a) or Section 22 hereof (the "Original Rights") or
pursuant to Section 11(a)(i) hereof in connection with an adjustment made with
respect to any Original Rights;

(ii) which such Person or any of such Person's Affiliates or Associates,
directly or indirectly, has the right to vote or dispose of or has "beneficial
ownership" of (as determined pursuant to Rule 13d-3 or any successor regulation
of the General Rules and Regulations under the Exchange Act), including pursuant
to any agreement, arrangement or understanding, whether or not in writing;
provided, however, that a Person shall not be deemed the "Beneficial Owner" of,
or to "beneficially own," any security under this subparagraph (ii) as a result
of an agreement, arrangement or understanding to vote such security if such
agreement, arrangement or understanding: (A) arises solely from a revocable
proxy given in response to a public proxy or consent solicitation made pursuant
to, and in accordance with, the applicable provisions of the General Rules and
Regulations under the Exchange Act, and (B) is not also then reportable by such
Person on Schedule 13D under the Exchange Act (or any comparable or successor
report); or

(iii) which are beneficially owned, directly or indirectly, by any other Person
(or any Affiliate or Associate thereof) with which such Person (or any of such
Person's Affiliates or Associates) has any agreement, arrangement or
understanding (whether or not in writing), for the purpose of acquiring,
holding, voting (except pursuant to a revocable proxy as described in the
proviso to subparagraph (ii) of this definition of "Beneficial Owner") or
disposing of any voting securities of the Company;

provided

,
however
, that nothing in this definition of "Beneficial Owner" shall cause a person
engaged in business as an underwriter of securities to be the "Beneficial Owner"
of, or to "beneficially own," any securities acquired through such person's
participation in good faith in a firm commitment underwriting until the
expiration of forty (40) days after the date of such acquisition;
provided further
,
however
, that no Person who is an officer, director or employee of the Company or any
Subsidiary of the Company shall be deemed, solely by reason of such Person's
status or authority as such, to be the "Beneficial Owner" of, or to
"beneficially own," any securities that are "beneficially owned" (as defined in
this definition of "Beneficial Owner"), including, without limitation, in a
fiduciary capacity, by the Company or any Subsidiary of the Company, or by any
other such officer, director or employee of the Company or any Subsidiary of the
Company.



"Board" shall have the meaning set forth in the Recitals.

"Business Day" shall mean any day other than a Saturday, Sunday or a day on
which banking or trust institutions in the State of Colorado are authorized or
obligated by law or executive order to close.

"Close of Business" on any given date shall mean 5:00 P.M., Denver time, on such
date; provided, however, that if such date is not a Business Day it shall mean
5:00 P.M., Denver time, on the next succeeding Business Day.

"Common Stock" shall have the meaning set forth in the Recitals, except that
"Common Stock" when used with reference to any Person other than the Company
shall mean the capital stock of such Person with the greatest voting power, or
the equity securities or other equity interest having power to control or direct
the management, of such Person.

"common stock equivalents" shall have the meaning set forth in Section
11(a)(iii).

"current market price" shall have the meaning set forth in Section 11(d).

"Company" shall have the meaning set forth in the Preamble.

"Current Value" shall have the meaning set forth in the Section 11(a)(iii).

"Distribution Date" shall mean the earlier of (i) the Close of Business on the
tenth day after the Stock Acquisition Date (or, if the tenth day after the Stock
Acquisition Date occurs before the Record Date, the Close of Business on the
Record Date), or (ii) the Close of Business on the tenth Business Day (or, if
such tenth Business Day occurs before the Record Date, the Close of Business on
the Record Date), or such specified or unspecified later date on or after the
Record Date as may be determined by action of the Board prior to such time as
any Person becomes an Acquiring Person, after the date of the commencement by
any Person (other than the Company, any Subsidiary of the Company or any
employee benefit plan of the Company or of any Subsidiary of the Company or any
Person holding shares of Common Stock for or pursuant to the terms of any such
plan) of, or of the first public announcement of the intention of any Person
(other than any of the Persons referred to in the preceding parenthetical) to
commence, a tender or exchange offer the consummation of which would result in
such Person becoming the beneficial owner of twenty percent (20%) or more of the
outstanding shares of Common Stock.

"equivalent stock" shall have the meaning set forth in Section 11(b).

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended, as in
effect on the date of this Agreement.

"Exchange Date" shall have the meaning set forth in Section 7(a).

"Exchange Ratio" shall have the meaning set forth in Section 24(a).

"Expiration Date" shall have the meaning set forth in Section 7(a).

"Final Expiration Date" shall have the meaning set forth in Section 7(a).

"Person" shall mean any individual, firm, corporation, partnership or other
entity, and shall include any successor (by merger or otherwise) of such entity.

"Principal Party" shall have the meaning set forth in Section 13(b).

"Purchase Price" shall have the meaning set forth in Section 4(a) and Section
11(a)(ii) hereof.

"Record Date" shall have the meaning set forth in the Recitals.

"Redemption Period" shall have the meaning set forth in Section 23(a).

"Redemption Price" shall have the meaning set forth in Section 23(a).

"Right" shall have the meaning set forth in the Recitals.

"Rights Agent" shall have the meaning set forth in the Preamble.

"Rights Certificate" shall have the meaning set forth in Section 3(d).

"Rights Dividend Declaration Date" shall have the meaning set forth in the
Recitals.

"Section 11(a)(ii) Event" shall mean any event described in Section 11(a)(ii) of
this Agreement.

"Section 11(a)(ii) Trigger Date" shall have the meaning set forth in Section
11(a)(iii).

"Section 13 Event" shall mean any event described in clauses (x), (y) or (z) of
Section 13(a) of this Agreement.

"Securities Act" shall mean the Securities Act of 1933, as amended, as in effect
on the date of this Agreement.

"Spread" shall have the meaning set forth in the Section 11(a)(iii).

"Stock Acquisition Date" shall mean the first date of public announcement
(which, for purposes of this definition, shall include, without limitation, a
report filed pursuant to Section 13(d) under the Exchange Act) by the Company or
an Acquiring Person that an Acquiring Person has become such.

"Subsidiary" shall mean, with reference to any Person, any corporation or other
entity of which a majority of the voting power of the voting securities or
equity interests is owned, directly or indirectly, by such Person, or is
controlled by such Person.

"Substitution Period" shall have the meaning set forth in Section 11(a)(iii).

"Summary of Rights" shall have the meaning set forth in Section 3(a).

"Trading Day" shall have the meaning set forth in Section 11(d).

"Triggering Event" shall mean any Section 11(a)(ii) Event or Section 13 Event.

 1. Appointment of Rights Agent.

    The Company hereby appoints the Rights Agent to act as agent for the Company
    and the holders of the Rights (who, in accordance with Section 3 hereof,
    shall prior to the Distribution Date also be the holders of the Common
    Stock) in accordance with the terms and conditions hereof, and the Rights
    Agent hereby accepts such appointment. The Company may from time to time
    appoint such co-Rights Agents as it deems necessary or desirable, upon ten
    (10) days' prior written notice to the Rights Agent. The Rights Agent shall
    have no duty to supervise, and shall in no event be liable for, the acts or
    omissions of any such co-Rights Agent.

 2. Issuance of Rights Certificates.

As promptly as practicable following the Record Date, the Company shall send or
deliver a copy of a Summary of Rights to Purchase Common Stock, in substantially
the form attached hereto as Exhibit B (the "Summary of Rights"), to each record
holder of Common Stock as of the Close of Business on the Record Date (other
than any Acquiring Person or any Associate or Affiliate of any Acquiring Person)
at the address of such holder shown on the records of the Company. With respect
to certificates for shares of Common Stock outstanding as of the Record Date,
until the Distribution Date, the Rights shall be evidenced by such certificates
for the Common Stock and the registered holders of the Common Stock shall also
be the registered holders of the associated Rights. Until the Distribution Date
(or the earlier Expiration Date or Final Expiration Date), the transfer of any
certificate representing shares of Common Stock in respect of which Rights have
been issued shall also constitute the transfer of the Rights associated with the
shares of Common Stock represented thereby.

Rights shall be issued in respect of all shares of Common Stock issued (whether
originally issued or from the Company's treasury) after the Record Date but
prior to the earlier of the Distribution Date and the Expiration Date; provided,
however, Rights shall also be issued to the extent provided in Section 22 hereof
in respect of all shares of Common Stock which are issued (whether originally
issued or from the Company's treasury) after the Distribution Date and prior to
the Expiration Date. Certificates representing such shares of Common Stock shall
also be deemed to be certificates for Rights, and shall bear the following
legend (in addition to any other legends that may be required):

This certificate also evidences and entitles the holder hereof to certain Rights
as set forth in a Rights Agreement between Aurelio Resource Corporation (the
"Company") and Empire Stock Transfer, Inc. (the "Rights Agent") dated as of
January 18, 2008 as the same may be amended from time to time (the "Rights
Agreement"), the terms of which are hereby incorporated herein by reference and
a copy of which is on file at the principal executive offices of the Company.
Under certain circumstances, as set forth in the Rights Agreement, such Rights
shall be evidenced by separate certificates and shall no longer be evidenced by
this certificate. The Company shall mail to the holder of this certificate a
copy of the Rights Agreement as in effect on the date of mailing without charge
after receipt of a written request therefore.

Under certain circumstances set forth in the Rights Agreement, Rights issued to,
or held by, any Person who is, was or becomes an Acquiring Person or any
Affiliate or Associate thereof (as such terms are defined in the Rights
Agreement), whether currently held by or on behalf of such Person or by any
subsequent holder, may become null and void.

With respect to such certificates containing the foregoing legend, until the
earlier of (i) the Distribution Date or (ii) the Expiration Date, the Rights
associated with the Common Stock represented by such certificates shall be
evidenced by such certificates alone and registered holders of Common Stock
shall also be the registered holders of the associated Rights, and the transfer
of any such certificate shall also constitute the transfer of the Rights
associated with the Common Stock represented by such certificates.

Notwithstanding this paragraph (b), the omission of the foregoing legend shall
not affect the enforceability of any part of this Agreement or the rights of any
holder of the Rights.

Until the earlier of the Distribution Date or the Expiration Date, (i) the
Rights shall be evidenced (subject to the provisions of paragraph (a) of this
Section 3) by the certificates for Common Stock registered in the names of the
holders thereof (which certificates for Common Stock shall also be deemed to be
Rights Certificates) and not by separate Rights Certificates, and (ii) the
Rights shall be transferable only in connection with the transfer of the
underlying shares of Common Stock (including a transfer to the Company). The
Company shall give the Rights Agent prompt written notice of the Distribution
Date.

As soon as practicable after the Distribution Date and receipt of written notice
of the Distribution Date from the Company, the Rights Agent shall countersign
and the Company shall send or cause to be sent (and the Rights Agent shall, if
requested, send) by first-class, insured, postage-prepaid mail, to each record
holder of Common Stock as of the Close of Business on the Distribution Date, at
the address of such holder shown on the records of the Company, a rights
certificate, in substantially the form of Exhibit A hereto (the "Rights
Certificate"), evidencing one Right for each share of Common Stock so held,
subject to adjustment as provided herein. In the event that an adjustment in the
number of Rights per share of Common Stock has been made pursuant to Section 11
hereof, at the time of distribution of the Rights Certificates, the Company
shall make necessary and appropriate rounding adjustments (in accordance with
Section 14(a) hereof) so that Rights Certificates representing only whole
numbers of Rights are distributed and cash is paid in lieu of any fractional
Rights. As of and after the Distribution Date, the Rights shall be evidenced
solely by such Rights Certificates.

 1. Form of Rights Certificates.

The Rights Certificates (and the forms of election to purchase and of assignment
to be printed on the reverse thereof) shall each be substantially in the form
set forth in Exhibit A hereto and may have such marks of identification or
designation and such legends, summaries or endorsements printed thereon as the
Company may deem appropriate, and as are not inconsistent with the provisions of
this Agreement, or as may be required to comply with any applicable law or with
any rule or regulation made pursuant thereto or with any rule or regulation of
any stock exchange or other trading facility on which the Rights may from time
to time be listed or traded, or to conform to usage. Subject to Section 11 and
Section 22 of this Agreement, the Rights Certificates, whenever distributed,
shall be dated as of the Record Date, shall show the date of countersignature,
and on their face shall entitle the holders thereof to purchase such number of
shares of Common Stock as shall be set forth therein at the price set forth
therein (such exercise price per share of Common Stock, the "Purchase Price"),
but the amount and type of securities purchasable upon the exercise of each
Right and the Purchase Price thereof shall be subject to adjustment as provided
herein.

Any Rights Certificate issued pursuant to Section 3(d) or Section 22 hereof that
represents Rights beneficially owned by (i) an Acquiring Person or any Associate
or Affiliate of an Acquiring Person, (ii) a transferee of an Acquiring Person
(or of any such Associate or Affiliate) who becomes a transferee after the
Acquiring Person becomes such or (iii) a transferee of an Acquiring Person (or
of any such Associate or Affiliate) who becomes a transferee prior to or
concurrently with the Acquiring Person becoming such and receives such Rights
pursuant to either (A) a transfer (whether or not for consideration) from the
Acquiring Person to holders of equity interests in such Acquiring Person or to
any Person with whom such Acquiring Person has any continuing agreement,
arrangement or understanding regarding the transferred Rights or (B) a transfer
which a majority of the authorized number of members of the Board has determined
is part of an agreement, arrangement or understanding which has as a primary
purpose or effect avoidance of Section 7(e) hereof, and any Rights Certificate
issued pursuant to Section 6 or Section 11 hereof upon transfer, exchange,
replacement or adjustment of any other Rights Certificate referred to in this
sentence, shall contain (to the extent feasible) the following legend:



The Rights represented by this Rights Certificate are or were beneficially owned
by a Person who was or became an Acquiring Person or an Affiliate or Associate
of an Acquiring Person (as such terms are defined in the Rights Agreement).
Accordingly, this Rights Certificate and the Rights represented hereby may
become null and void in the circumstances specified in Section 7(e) of such
Rights Agreement.



The Company shall instruct the Rights Agent in writing of the Rights which
should be so legended and shall supply the Rights Agent with such legended
Rights Certificates. Notwithstanding this Section 4(b), the omission of a legend
shall not affect the enforceability of any part of this agreement.

 1. Countersignature and Registration.

The Rights Certificates shall be executed on behalf of the Company by its
Chairman of the Board, its President or any Vice President, either manually or
by facsimile signature, and shall have affixed thereto the Company's seal or a
facsimile thereof which shall be attested by the Secretary or an Assistant
Secretary of the Company, either manually or by facsimile signature. The Rights
Certificates shall be manually countersigned by the Rights Agent and shall not
be valid for any purpose unless so countersigned. If any officer of the Company
who has signed any of the Rights Certificates ceases to be such officer of the
Company before countersignature by the Rights Agent and issuance and delivery by
the Company, such Rights Certificates, nevertheless, may be countersigned by the
Rights Agent and issued and delivered by the Company with the same force and
effect as though the person who signed such Rights Certificates had not ceased
to be such officer of the Company. Any Rights Certificate may be signed on
behalf of the Company by any person who, at the actual date of the execution of
such Rights Certificate, shall be a proper officer of the Company to sign such
Rights Certificate, although at the date of the execution of this Rights
Agreement any such person was not such an officer.

Following the Distribution Date, the Rights Agent shall keep or cause to be
kept, at its principal office or offices designated as the appropriate place for
surrender of Rights Certificates upon exercise or transfer, books for
registration and transfer of the Rights Certificates issued hereunder. Such
books shall show the names and addresses of the respective holders of the Rights
Certificates, the number of Rights evidenced on its face by each of the Rights
Certificates and the date of each of the Rights Certificates.

 1. Transfer, Split Up, Combination and Exchange of Rights Certificates;
    Mutilated, Destroyed, Lost or Stolen Rights Certificates.

Subject to Section 4(b), Section 7(e) and Section 14 hereof, at any time after
the Close of Business on the Distribution Date, and at or prior to the Close of
Business on the Expiration Date, any Rights Certificate or Certificates may be
transferred, split up, combined or exchanged for another Rights Certificate or
Certificates, entitling the registered holder to purchase a like number of
shares of Common Stock (or other securities, cash or other assets, as the case
may be) as the Rights Certificate or Certificates surrendered then entitled such
holder (or former holder in the case of a transfer) to purchase. Any registered
holder desiring to transfer, split up, combine or exchange any Rights
Certificate or Certificates shall make such request in writing delivered to the
Rights Agent, and shall surrender the Rights Certificate or Certificates to be
transferred, split up, combined or exchanged at the principal office or offices
of the Rights Agent designated for such purpose. Neither the Rights Agent nor
the Company shall be obligated to take any action whatsoever with respect to the
transfer of any such surrendered Rights Certificate until the registered holder
shall have completed and signed the certificate contained in the form of
assignment on the reverse side of such Rights Certificate and shall have
provided such additional evidence of the identity of the Beneficial Owner (or
former Beneficial Owner) or Affiliates or Associates thereof as the Company
shall reasonably request. Thereupon the Rights Agent shall, subject to Section
4(b), Section 7(e) and Section 14 hereof, countersign and deliver to the Person
entitled thereto a Rights Certificate or Certificates, as the case may be, as so
requested. The Company may require payment by the holder of Rights of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer, split up, combination or exchange of Rights
Certificates.

Upon receipt by the Company and the Rights Agent of evidence reasonably
satisfactory to them of the loss, theft, destruction or mutilation of a Rights
Certificate, and, in case of loss, theft or destruction, of indemnity or
security reasonably satisfactory to them, and at the Company's request,
reimbursement to the Company and the Rights Agent of all reasonable expenses
incidental thereto, and upon surrender to the Rights Agent and cancellation of
the Rights Certificate, if mutilated, the Company shall execute and deliver a
new Rights Certificate of like tenor to the Rights Agent for countersignature
and delivery to the registered owner in lieu of the Rights Certificate so lost,
stolen, destroyed or mutilated.

 1. Exercise of Rights; Purchase Price; Expiration Date of Rights.

Subject to Section 7(e) hereof, the registered holder of any Rights Certificate
may exercise the Rights evidenced thereby (except as otherwise provided herein
including, without limitation, the restrictions on exercisability set forth in
Section 9(c), Section 11(a)(iii) and Section 23(a) hereof) in whole or in part
at any time after the Distribution Date upon surrender of the Rights
Certificate, with the form of election to purchase and the certificate on the
reverse side thereof duly and properly executed, to the Rights Agent at the
principal office or offices of the Rights Agent designated for such purpose,
together with payment of the aggregate Purchase Price with respect to the total
number of shares of Common Stock (or other securities, cash or other assets, as
the case may be) as to which the Rights are exercised, at or prior to the
earliest of (i) the Close of Business on January 17, 2013 (the "Final Expiration
Date"), (ii) the time at which the Rights are redeemed as provided in Section 23
hereof, or (iii) the time at which the Rights are exchanged (the "Exchange
Date") as provided in Section 24 hereof (the earliest of (i), (ii) and (iii)
being herein referred to as the "Expiration Date").

Each Right shall entitle the registered holder thereof to purchase one share of
Common Stock, and the Purchase Price for each share of Common Stock pursuant to
the exercise of a Right shall initially be $5.00 and shall be subject to
adjustment from time to time as provided in Section 11 and Section 13(a) hereof
and shall be payable in accordance with paragraph (c) of this Section 7.

Upon receipt of a Rights Certificate representing exercisable Rights, with the
form of election to purchase and the certificate duly and properly executed,
accompanied by payment, with respect to each Right so exercised, of the Purchase
Price per share of Common Stock (or other shares, securities, cash or other
assets, as the case may be) to be purchased as set forth below and an amount
equal to any applicable transfer tax or governmental charge in cash, or by
certified check or cashier's check payable to the order of the Company, the
Rights Agent shall, subject to Section 18(k) hereof, thereupon promptly (i) (A)
requisition from any transfer agent of the shares of Common Stock (or make
available, if the Rights Agent is the transfer agent for such shares)
certificates for the total number of shares of Common Stock to be purchased, and
the Company hereby irrevocably authorizes its transfer agent to comply with all
such requests, or (B) if the Company shall have elected to deposit the total
number of shares of Common Stock issuable upon exercise of the Rights hereunder
with a depositary agent, requisition from the depositary agent depositary
receipts representing such number of shares of Common Stock as are to be
purchased (in which case certificates for the shares of Common Stock represented
by such receipts shall be deposited by the transfer agent with the depositary
agent) and the Company shall direct the depositary agent to comply with such
request, (ii) requisition from the Company the amount of cash, if any, to be
paid in lieu of fractional shares in accordance with Section 14 hereof, (iii)
promptly after receipt of such certificates or depositary receipts, cause the
same to be delivered to or upon the order of the registered holder of such
Rights Certificate, registered in such name or names as may be designated by
such holder, and (iv) after receipt thereof, promptly deliver such cash, if any,
to or upon the order of the registered holder of such Rights Certificate. In the
event the Company is obligated to issue other securities of the Company, pay
cash and/or distribute other property pursuant to Section 11(a) hereof, the
Company shall make all arrangements necessary so that such other securities,
cash and/or other property are available for distribution by the Rights Agent,
if and when appropriate.

In case the registered holder of any Rights Certificate shall exercise less than
all the Rights evidenced thereby, a new Rights Certificate evidencing Rights
equivalent to the Rights remaining unexercised shall be issued by the Rights
Agent and delivered to, or upon the order of, the registered holder of such
Rights Certificate, registered in such name or names as may be designated by
such holder, subject to Section 14 hereof.

Notwithstanding anything in this Agreement to the contrary, from and after the
first occurrence of a Section 11(a)(ii) Event, any Rights beneficially owned by
(i) an Acquiring Person or an Associate or Affiliate of an Acquiring Person,
(ii) a transferee of an Acquiring Person (or of any such Associate or Affiliate)
who becomes a transferee after the Acquiring Person becomes such, or (iii) a
transferee of an Acquiring Person (or of any such Associate or Affiliate) who
becomes a transferee prior to or concurrently with the Acquiring Person becoming
such and receives such Rights pursuant to either (A) a transfer (whether or not
for consideration) from the Acquiring Person to holders of equity interests in
such Acquiring Person or to any Person with whom the Acquiring Person has any
continuing agreement, arrangement or understanding regarding the transferred
Rights or (B) a transfer that the majority of the Board has determined is part
of a plan, agreement, arrangement or understanding that has as a primary purpose
or effect the avoidance of this Section 7(e), shall become null and void without
any further action and no holder of such Rights shall have any rights whatsoever
with respect to such Rights, whether under this Agreement or otherwise. The
Company shall use all reasonable efforts to ensure that the provisions of this
Section 7(e) and Section 4(b) hereof are complied with, but shall have no
liability to any holder of Rights Certificates or other Person as a result of
its failure to make any determinations with respect to an Acquiring Person or
its Affiliates, Associates or transferees hereunder. The Rights Agent shall
endeavor to comply with the provisions hereof to the extent it has received
instructions from the Company concerning such matters.

Notwithstanding anything in this Agreement to the contrary, neither the Rights
Agent nor the Company shall be obligated to undertake any action with respect to
a registered holder upon the occurrence of any purported exercise as set forth
in this Section 7 unless such registered holder shall have (i) properly
completed and signed the certificate contained in the form of election to
purchase set forth on the reverse side of the Rights Certificate surrendered for
such exercise, and (ii) provided such additional evidence of the identity of the
Beneficial Owner (or former Beneficial Owner) of such Rights or Affiliates or
Associates thereof as the Company shall reasonably request.

 1. Cancellation and Destruction of Rights Certificates.

    All Rights Certificates surrendered for the purpose of exercise, transfer,
    split up, combination or exchange shall, if surrendered to the Company or
    any of its agents, be delivered to the Rights Agent for cancellation or in
    cancelled form, or, if surrendered to the Rights Agent, shall be cancelled
    by it, and no Rights Certificates shall be issued in lieu thereof except as
    expressly permitted by any provisions of this Agreement. The Company shall
    deliver to the Rights Agent for cancellation and retirement, and the Rights
    Agent shall so cancel and retire, any other Rights Certificate purchased or
    acquired by the Company otherwise than upon the exercise thereof. The Rights
    Agent shall deliver all cancelled Rights Certificates to the Company, or
    shall, at the written request of the Company, destroy such canceled Rights
    Certificates, and in such case shall deliver a certificate of destruction
    thereof to the Company.

 2. Reservation and Availability of Capital Stock.

The Company covenants and agrees that it shall cause to be reserved and kept
available out of its authorized and unissued shares of Common Stock (and any
other securities for which the Rights become exercisable), the number of shares
of Common Stock (and/or other securities) that, as provided in this Agreement,
including Section 11(a)(iii) hereof, shall be sufficient to permit the exercise
in full of all outstanding Rights.

In the event the shares of shares of Common Stock (and/or other securities)
issuable and deliverable upon the exercise of the Rights become listed on any
national securities exchange or such other system the in use, the Company shall
use its best efforts to cause, from and after such time as the Rights become
exercisable, all shares reserved for such issuance to be authorized for such
quotation or to be listed on such exchange or such other system then in use upon
official notice of issuance upon such exercise.

The Company shall use its best efforts to (i) file, as soon as practicable
following the earliest date after the first occurrence of a Section 11(a)(ii)
Event on which the consideration to be delivered by the Company upon exercise of
the Rights has been determined in accordance with this Agreement, or as soon as
is required by law following the Distribution Date, as the case may be, a
registration statement under the Securities Act, with respect to the securities
purchasable upon exercise of the Rights on an appropriate form, (ii) cause such
registration statement to become effective as soon as practicable after such
filing, and (iii) cause such registration statement to remain effective (with a
prospectus at all times meeting the requirements of the Securities Act) until
the earlier of (A) the date as of which the Rights are no longer exercisable for
such securities, and (B) the Expiration Date. The Company shall also take such
action as may be appropriate under, or to ensure compliance with, the securities
or "blue sky" laws of the various states in connection with the exercisability
of the Rights. The Company may temporarily suspend, for a period not to exceed
ninety (90) days after the date set forth in clause (i) of the first sentence of
this Section 9(c), the exercisability of the Rights in order to prepare and file
such registration statement and permit it to become effective. In addition, if
the Company shall determine that a registration statement is required following
the Distribution Date, the Company may temporarily suspend the exercisability of
the Rights until such time as a registration statement has been declared
effective. Upon any suspension of exercisability of Rights referred to in this
Section 9(c), the Company shall issue a public announcement stating that the
exercisability of the Rights has been temporarily suspended, as well as a public
announcement at such time as the suspension is no longer in effect, in each case
with simultaneous written notice to the Rights Agent. Notwithstanding any
provision of this Agreement to the contrary, the Rights shall not be exercisable
in any jurisdiction if the requisite qualification to the issuance to such
holder, or the exercise by such holder, of the Rights in such jurisdiction shall
not have been obtained or be obtainable, or the exercise thereof shall not be
permitted under applicable law or a registration statement shall not have been
declared effective. The Rights Agent may assume that any Right exercised is
permitted to be exercised under applicable law and shall have no liability for
acting in reliance upon such assumption.

The Company covenants and agrees that it shall take all such action as may be
necessary to ensure that all Common Stock (and/or other securities, as the case
may be) delivered upon exercise of Rights shall, at the time of delivery of the
certificates for such shares (subject to payment of the Purchase Price), be duly
and validly authorized and issued and fully paid and nonassessable.

The Company further covenants and agrees that it shall pay when due and payable
any and all federal and state transfer taxes and charges that may be payable in
respect of the issuance or delivery of the Rights Certificates and of any
certificates for Common Stock (and/or other securities, as the case may be) upon
the exercise of Rights. The Company shall not, however, be required to pay any
transfer tax or charge which may be payable in respect of any transfer or
delivery of Rights Certificates to a Person other than, or the issuance or
delivery of certificates for Common Stock (and/or other securities, as the case
may be) in a name other than that of the registered holder of the Rights
Certificates evidencing Rights surrendered for exercise or to issue or deliver
any certificates for Common Stock (and/or other securities, as the case may be),
in a name other than that of the registered holder upon the exercise of any
Rights until such tax or charge shall have been paid (any such tax or charge
being payable by the holder of such Rights Certificate at the time of surrender)
or until it has been established to the Company's satisfaction that no such tax
or charge is due.

 1. Common Stock Record Date.

    Each person in whose name any certificate for Common Stock (and/or other
    securities, as the case may be) is issued upon the exercise of Rights shall
    for all purposes be deemed to have become the holder of record of such
    Common Stock (and/or other securities, as the case may be) represented
    thereby on, and such certificate shall be dated, the date upon which the
    Rights Certificate evidencing such Rights was duly surrendered and payment
    of the Purchase Price (and any applicable transfer taxes and charges) was
    made; provided, however, that if the date of such surrender and payment is a
    date upon which the Common Stock (and/or other securities, as the case may
    be) transfer books of the Company are closed, such Person shall be deemed to
    have become the record holder of such shares (fractional or otherwise) on,
    and such certificate shall be dated, the next succeeding Business Day on
    which the Common Stock (and/or other securities, as the case may be)
    transfer books of the Company are open. Prior to the exercise of the Rights
    evidenced thereby, the holder of a Rights Certificate shall not be entitled
    to any rights of a stockholder of the Company with respect to shares for
    which the Rights shall be exercisable, including, without limitation, the
    right to vote, to receive dividends or other distributions or to exercise
    any preemptive rights, and shall not be entitled to receive any notice of
    any proceedings of the Company, except as provided herein.

 2. Adjustment of Purchase Price, Number and Kind of Shares or Number of Rights.

The Purchase Price, the number and kind of shares covered by each Right and the
number of Rights outstanding are subject to adjustment from time to time as
provided in this Section 11.

(i) In the event the Company shall at any time after the date of this Agreement
(A) declare a dividend on the Common Stock payable in shares of Common Stock,
(B) subdivide the outstanding Common Stock, (C) combine the outstanding Common
Stock into a smaller number of shares, or (D) issue any shares of its capital
stock in a reclassification of the Common Stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing or surviving corporation), except as otherwise
provided in this Section 11(a) and Section 7(e) hereof, the Purchase Price in
effect at the time of the record date for such dividend or the effective date of
such subdivision, combination or reclassification, and the number and kind of
shares of Common Stock (and/or other securities, as the case may be) issuable on
such date, as the case may be, shall be proportionately adjusted so that the
holder of any Right exercised after such time shall be entitled to receive, upon
payment of the aggregate adjusted Purchase Price then in effect necessary to
exercise a Right in full, the aggregate number and kind of shares of Common
Stock (and/or other securities, as the case may be) that, if such Right had been
exercised immediately prior to such date and at a time when the Common Stock
(and/or other securities, as the case may be) transfer books of the Company were
open, such holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination or
reclassification; provided, however, that in no event shall the consideration to
be paid upon exercise of one Right be less than the aggregate par value of the
shares of capital stock of the Company issuable upon exercise of one Right. If
an event occurs which would require an adjustment under both this Section
11(a)(i) and Section 11(a)(ii) hereof, the adjustment provided for in this
Section 11(a)(i) shall be in addition to, and shall be made prior to, any
adjustment required pursuant to Section 11(a)(ii) hereof.

(ii) Subject to Section 23 and Section 24 of this Agreement, in the event that
any Person (other than the Company, any Subsidiary of the Company, any employee
benefit plan of the Company or of any Subsidiary of the Company, or any Person
organized, appointed or established by the Company for or pursuant to the terms
of any such plan), alone or together with its Affiliates and Associates, shall,
at any time after the Rights Dividend Declaration Date, become an Acquiring
Person, unless the event causing such Person to become an Acquiring Person is a
transaction set forth in Section 13(a) hereof, proper provision shall be made so
that promptly following the Redemption Period (as defined in Section 23(a)
hereof), each holder of a Right (except as provided below and in Section 7(e)
hereof) shall thereafter have the right to receive, upon exercise thereof and
payment of an amount equal to the then current Purchase Price in accordance with
the terms of this Agreement, such number of shares of Common Stock of the
Company as shall equal the result obtained by (x) multiplying the then current
Purchase Price by the number shares of Common Stock for which a Right was or
would have been exercisable immediately prior to the first occurrence of a
Section 11(a)(ii) Event, whether or not such Right was then exercisable, and (y)
dividing that product (which, following such first occurrence, shall thereafter
be referred to as the "Purchase Price" for each Right and for all purposes of
this Agreement except to the extent set forth in Section 13 hereof) by fifty
percent (50%) of the current market price per share of Common Stock (determined
pursuant to Section 11(d) hereof) on the date of such first occurrence (such
number of shares, the "Adjustment Shares").

(iii) In the event that the number of shares of Common Stock which is authorized
by the Company's Amended and Restated Certificate of Incorporation but not
outstanding, or reserved for issuance for purposes other than upon exercise of
the Rights, is not sufficient to permit the exercise in full of the Rights in
accordance with the foregoing subparagraph (ii), the Board shall, to the extent
permitted by applicable law and by any agreements or instruments then in effect
to which the Company is a party, (A) determine the excess of (x) the value of
the Adjustment Shares issuable upon the exercise of a Right (the "Current
Value") over (y) the Purchase Price (such excess, the "Spread"), and (B) with
respect to each Right (subject to Section 7(e) hereof), make adequate provision
to substitute for some or all of the Adjustment Shares, upon exercise of a Right
and payment of the applicable Purchase Price, (1) cash, (2) a reduction in the
Purchase Price, (3) Common Stock or other equity securities of the Company
(including, without limitation, shares, or units of shares, of preferred stock
which the Board has deemed to have the same value as shares of Common Stock
(such shares of equity securities being herein called "common stock
equivalents")), (4) debt securities of the Company, (5) other assets or (6) any
combination of the foregoing, having an aggregate value equal to the Current
Value, where such aggregate value has been determined by the Board based upon
the advice of an investment banking firm selected by the Board; provided,
however, if the Company shall not have made adequate provision to deliver value
pursuant to clause (B) above within thirty (30) days following the later of (x)
the first occurrence of a Section 11(a)(ii) Event and (y) the date on which the
Company's right of redemption pursuant to Section 23(a) hereof expires (the
later of (x) and (y) being referred to herein as the "Section 11(a)(ii) Trigger
Date"), then the Company shall be obligated to deliver, upon the surrender for
exercise of a Right and without requiring payment of the Purchase Price, shares
of Common Stock (to the extent available), and then, if necessary, cash, which
shares and/or cash have an aggregate value equal to the Spread.

If, upon the occurrence of a Section 11(a)(ii) Event, the Board shall determine
in good faith that it is likely that sufficient additional shares of Common
Stock could be authorized for issuance upon exercise in full of the Rights, then
if the Board so elects, the thirty (30) day period set forth above may be
extended to the extent necessary, but not more than ninety (90) days after the
Section 11(a)(ii) Trigger Date, in order that the Company may seek stockholder
approval for the authorization of such additional shares (such period, as it may
be extended, the "Substitution Period"). To the extent that action is to be
taken pursuant to the preceding provisions of this Section 11(a)(iii), the
Company (x) shall provide, subject to Section 7(e) hereof, that such action
shall apply uniformly to all outstanding Rights, and (y) may suspend the
exercisability of the Rights until the expiration of the Substitution Period in
order to seek any authorization of additional shares and/or to decide the
appropriate form of distribution to be made pursuant to the first sentence of
this Section 11(a)(iii) and to determine the value thereof. In the event of any
such suspension, the Company shall issue a public announcement stating that the
exercisability of the Rights has been temporarily suspended, as well as a public
announcement at such time as the suspension is no longer in effect. For purposes
of this Section 11(a)(iii), the value of the Common Stock shall be the current
market price (as determined pursuant to Section 11(d) hereof) per share of the
Common Stock on the Section 11(a)(ii) Trigger Date and the value of any "common
stock equivalent" shall be deemed to have the same value as the Common Stock on
such date. The Board may, but shall not be required to, establish procedures to
allocate the right to receive shares of Common Stock upon the exercise of the
Rights among holders of Rights pursuant to this Section 11(a)(iii).

In case the Company shall fix a record date for the issuance of rights, options
or warrants to all holders of Common Stock entitling them to subscribe for or
purchase (for a period expiring within forty-five (45) calendar days after such
record date) Common Stock (or shares having the same rights, privileges and
preferences as the shares of Common Stock ("equivalent stock")) or securities
convertible into Common Stock or "equivalent stock" at a price per share of
Common Stock or per share of "equivalent stock" (or having a conversion price
per share, if a security convertible into Common Stock or "equivalent stock")
less than the current market price (as determined pursuant to Section 11(d)
hereof) per share of Common Stock on such record date, the Purchase Price to be
in effect after such record date shall be determined by multiplying the Purchase
Price in effect immediately prior to such record date by a fraction, the
numerator of which is the number of shares of Common Stock or "equivalent stock"
outstanding on such record date, plus the number of shares of Common Stock or
"equivalent stock" which the aggregate offering price of the total number of
shares of Common Stock and/or "equivalent stock" so to be offered (and/or the
aggregate initial conversion price of the convertible securities so to be
offered) would purchase at such current market price, and the denominator of
which shall be the number of shares of Common Stock or "equivalent stock"
outstanding on such record date, plus the number of additional shares of Common
Stock and/or "equivalent stock" to be offered for subscription or purchase (or
into which the convertible securities so to be offered are initially
convertible); provided, however, that in no event shall the consideration to be
paid upon the exercise of one Right be less than the aggregate par value of the
share of capital stock of the Company issuable on the exercise of one Right. In
case such subscription price may be paid in a consideration part or all of which
shall be in a form other than cash, the value of such consideration shall be as
determined in good faith by the Board, whose determination shall be described in
a statement filed with the Rights Agent and shall conclusive for all purposes.
Shares of Common Stock or "equivalent stock" owned by or held for the account of
the Company shall not be deemed outstanding for the purpose of any such
computation. Such adjustment shall be made successively whenever such a record
date is fixed, and in the event that such rights, options or warrants are not so
issued, the Purchase Price shall be adjusted to be the Purchase Price that would
then be in effect if such record date had not been fixed.

In case the Company shall fix a record date for a distribution to all holders of
Common Stock (including any such distribution made in connection with a
consolidation or merger in which the Company is the continuing or surviving
corporation) of evidences of indebtedness, cash (other than a regular quarterly
cash dividend out of the earnings or retained earnings of the Company), assets
(other than a dividend payable in Common Stock, but including any dividend
payable in stock other than Common Stock) or subscription rights or warrants
(excluding those referred to in Section 11(b) hereof), the Purchase Price to be
in effect after such record date shall be determined by multiplying the Purchase
Price in effect immediately prior to such record date by a fraction, the
numerator of which shall be the current market price (as determined pursuant to
Section 11(d) hereof) per share of Common Stock on such record date, less the
fair market value (as determined in good faith by the Board, whose determination
shall be described in a statement filed with the Rights Agent and shall be
conclusive for all purposes) of the portion of the cash, assets or evidences of
indebtedness so to be distributed or of such subscription rights or warrants
applicable to a share of Common Stock and the denominator of which shall be such
current market price (as determined pursuant to Section 11(d) hereof) per share
of Common Stock; provided, however, that in no event shall the consideration to
be paid upon the exercise of one Right be less than the aggregate par value of
the shares of capital stock of the Company issuable upon exercise of one Right.
Such adjustments shall be made successively whenever such a record date is
fixed, and in the event such distribution is not so made, the Purchase Price
shall again be adjusted to be the Purchase Price would then be in effect if such
record date had not been fixed.

For the purpose of any computation hereunder, other than computations made
pursuant to Section 11(a)(iii) and Section 24(c) hereof, the "current market
price" per share of Common Stock on any date shall be deemed to be the average
of the daily closing prices per share of such Common Stock for the thirty (30)
consecutive Trading Days (as defined below) immediately prior to but not
including such date; for purposes of computations made pursuant to Section
11(a)(iii) hereof, the "current market price" per share of Common Stock on any
date shall be deemed to be the average of the daily closing prices per share of
such Common Stock for the ten (10) consecutive Trading Days immediately
following but not including such date; and for purposes of computations made
pursuant to Section 24(c) hereof, the "current market price" per share of Common
Stock shall be deemed to be the closing price per share of Common Stock on the
Trading Day immediately preceding the date of exchange pursuant to Section 24;
provided, however, that in the event the current market price per share of the
Common Stock is determined during a period following the announcement by the
issuer of such Common Stock of (A) a dividend or distribution on such Common
Stock payable in shares of such Common Stock or securities convertible into
shares of such Common Stock (other than the Rights), or (B) any subdivision,
combination or reclassification of such Common Stock, and prior to the
expiration of the requisite thirty (30) Trading Day or 10 Trading-Day period, as
set forth above, after the ex-dividend date for such dividend or distribution,
or the record date for such subdivision, combination or reclassification, then,
and in each such case, the "current market price" shall be properly adjusted to
take into account ex-dividend trading. The closing price for each day shall be
the last sale price, regular way, or, in case no such sale takes place on such
day, the average of the closing bid and asked prices, regular way, in either
case as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the American Stock
Exchange or, if the shares of Common Stock are not listed or admitted to trading
on the American Stock Exchange, as reported in the principal consolidated
transaction reporting system with respect to securities listed on the principal
national securities exchange on which the shares of Common Stock are listed or
admitted to trading or, if the shares of Common Stock are not listed or admitted
to trading on any national securities exchange, the last quoted sale price or,
if not so quoted, the average of the high bid and low asked prices in the
over-the-counter market or such other system then in use, or, if on any such
date the shares of Common Stock are not quoted by any such organization, the
average of the closing bid and asked prices as furnished by a professional
market maker making a market in the Common Stock selected by the Board. If on
any such date no market maker is making a market in the Common Stock, the fair
value of such shares on such date as determined in good faith by the Board shall
be used.

The term "Trading Day" shall mean a day on which the principal national
securities exchange on which the shares of Common Stock are listed or admitted
to trading is open for the transaction of business or, if the shares of Common
Stock are not listed or admitted to trading on any national securities exchange,
a Business Day. If the Common Stock is not publicly held or not so listed or
traded, "current market price" per share shall mean the fair value per share as
determined in good faith by the Board, whose determination shall be described in
a statement filed with the Rights Agent and shall be conclusive for all
purposes.

Notwithstanding anything in this Agreement to the contrary, no adjustment in the
Purchase Price shall be required unless such adjustment would require an
increase or decrease of at least one percent (1%) in the Purchase Price;
provided, however, that any adjustments that by reason of this Section 11(e) are
not required to be made shall be carried forward and taken into account in any
subsequent adjustment. All calculations under this Section 11 shall be made to
the nearest cent or to the nearest ten-thousandth of a share of Common Stock or
other share, as the case may be. Notwithstanding the first sentence of this
Section 11(e), an adjustment required by this Section 11 shall be made no later
than the earlier of (i) three years from the date of the transaction that
mandates such adjustment, or (ii) the Expiration Date.

If as a result of an adjustment made pursuant to Section 11(a)(ii) or Section
13(a) hereof, the holder of any Right thereafter exercised becomes entitled to
receive any shares of capital stock of the Company other than Common Stock,
thereafter the number of such other shares so receivable upon exercise of any
Right and the Purchase Price thereof shall be subject to adjustment from time to
time in a manner and on terms as nearly equivalent as practicable to the
provisions with respect to the Common Stock contained in Sections 11(a), (b),
(c), (e), (g), (h), (i), (j), (k) and (m), and Sections 7, 9, 10, 13 and 14
hereof with respect to the Common Stock shall apply on like terms to any such
other shares.

All Rights originally issued by the Company subsequent to any adjustment of the
Purchase Price hereunder shall evidence the right to purchase, at the adjusted
Purchase Price, the number of shares of Common Stock purchasable from time to
time hereunder upon exercise of the Rights, all subject to further adjustment as
provided herein.

Unless the Company shall have exercised its election as provided in Section
11(i), upon each adjustment of the Purchase Price as a result of the
calculations made in Sections 11(b) and (c), each Right outstanding immediately
prior to the making of such adjustment shall thereafter evidence the right to
purchase, at the adjusted Purchase Price, that number of shares of Common Stock
(calculated to the nearest one-thousandth) obtained by (i) multiplying (x) the
number of shares covered by a Right immediately prior to this adjustment, by (y)
the Purchase Price in effect immediately prior to such adjustment of the
Purchase Price, and (ii) dividing the product so obtained by the Purchase Price
in effect immediately after such adjustment of the Purchase Price.

The Company may elect on or after the date of any adjustment of the Purchase
Price to adjust the number of Rights, in lieu of any adjustment in the number of
shares of Common Stock purchasable upon the exercise of a Right. Each of the
Rights outstanding after the adjustment in the number of Rights shall be
exercisable for the number of shares of Common Stock for which a Right was
exercisable immediately prior to such adjustment. Each Right held of record
prior to such adjustment of the number of Rights shall become that number of
Rights (calculated to the nearest ten-thousandth) obtained by dividing the
Purchase Price in effect immediately prior to adjustment of the Purchase Price
by the Purchase Price in effect immediately after adjustment of the Purchase
Price. The Company shall make a public announcement of its election to adjust
the number of Rights, indicating the record date for the adjustment, and, if
known at the time, the amount of the adjustment to be made. This record date may
be the date on which the Purchase Price is adjusted or any day thereafter, but,
if the Rights Certificates have been issued, shall be at least ten (10) days
later than the date of the public announcement. If Rights Certificates have been
issued, upon each adjustment of the number of Rights pursuant to this Section
11(i), the Company shall, as promptly as practicable, cause to be distributed to
holders of record of Rights Certificates on such record date Rights Certificates
evidencing, subject to Section 14 hereof, the additional Rights to which such
holders shall be entitled as a result of such adjustment, or, at the option of
the Company, shall cause to be distributed to such holders of record in
substitution and replacement for the Rights Certificates held by such holders
prior to the date of adjustment, and upon surrender thereof, if required by the
Company, new Rights Certificates evidencing all the Rights to which such holders
shall be entitled after such adjustment. Rights Certificates to be so
distributed shall be issued, executed and countersigned in the manner provided
for herein (and may bear, at the option of the Company, the adjusted Purchase
Price) and shall be registered in the names of the holders of record of Rights
Certificates on the record date specified in the public announcement.

Irrespective of any adjustment or change in the Purchase Price or the number of
shares of Common Stock issuable upon the exercise of the Rights, the Rights
Certificates theretofore and thereafter issued may continue to express the
Purchase Price per share and the number of shares that were expressed in the
initial Rights Certificates issued hereunder.

Before taking any action that would cause an adjustment reducing the Purchase
Price below the then stated or par value, if any, of the number of shares of
Common Stock issuable upon exercise of the Rights, the Company shall take any
corporate action that may, in the opinion of its counsel, be necessary in order
that the Company may validly and legally issue as fully paid and nonassessable
such number of shares of Common Stock at such adjusted Purchase Price.

In any case in which this Section 11 shall require that an adjustment in the
Purchase Price be made effective as of a record date for a specified event, the
Company may elect to defer until the occurrence of such event the issuance to
the holder of any Right exercised after such record date the number of shares of
Common Stock and other capital stock or securities of the Company, if any,
issuable upon such exercise over and above the number of shares of Common Stock
and other capital stock or securities of the Company, if any, issuable upon such
exercise on the basis of the Purchase Price in effect prior to such adjustment;
provided, however, that the Company shall deliver to such holder a due bill or
other appropriate instrument evidencing such holder's right to receive such
additional shares (fractional or otherwise) or securities upon the occurrence of
the event requiring such adjustment.

Notwithstanding anything in this Section 11 to the contrary, the Company shall
be entitled to make such reductions in the Purchase Price, in addition to those
adjustments expressly required by this Section 11, as and to the extent that in
their good faith judgment the Board in its sole discretion shall determine to be
advisable in order that any (i) consolidation or subdivision of the Common
Stock, (ii) issuance wholly for cash of any shares of Common Stock at less than
the current market price, (iii) issuance wholly for cash of shares of Common
Stock or securities that by their terms are convertible into or exchangeable for
shares of Common Stock, (iv) stock dividends or (v) issuance of rights, options
or warrants referred to in this Section 11, hereafter made by the Company to
holders of its Common Stock shall not be taxable to such shareholders.

The Company covenants and agrees that it shall not, at any time after the
Distribution Date, (i) consolidate with or merge with or into any other Person
(other than a Subsidiary of the Company in a transaction that complies with
Section 11(o) hereof), or (ii) sell or transfer (or permit any Subsidiary to
sell or transfer), in one transaction, or a series of related transactions,
assets or earning power aggregating more than fifty percent (50%) of the assets
or earning power of the Company and its Subsidiaries (taken as a whole) to any
other Person or Persons (other than the Company and/or any of its Subsidiaries
in one or more transactions each of which complies with Section 11(o) hereof),
if (x) at the time of or immediately after such consolidation, merger or sale
there are any rights, warrants or other instruments or securities outstanding or
agreements in effect that would substantially diminish or otherwise eliminate
the benefits intended to be afforded by the Rights or (y) prior to,
simultaneously with or immediately after such consolidation, merger or sale, the
shareholders of the Person who constitutes, or would constitute, the "Principal
Party" for purposes of Section 13(a) hereof shall have received a distribution
of Rights previously owned by such Person or any of its Affiliates and
Associates.

The Company covenants and agrees that, after the Distribution Date, it will not,
except as permitted by Section 23, Section 24 or Section 27 hereof, take (or
permit any Subsidiary to take) any action if at the time such action is taken it
is reasonably foreseeable that such action will diminish substantially or
eliminate the benefits intended to be afforded by the Rights.

Notwithstanding anything in this Agreement to the contrary, in the event that
the Company shall at any time after the Rights Dividend Declaration Date and
prior to the Distribution Date (i) declare a dividend on the outstanding shares
of Common Stock payable in shares of Common Stock, (ii) subdivide the
outstanding shares of Common Stock, or (iii) combine the outstanding shares of
Common Stock into a smaller number of shares, the number of Rights associated
with each share of Common Stock then outstanding, or issued or delivered
thereafter but prior to the Distribution Date, shall be proportionately adjusted
so that the number of Rights associated with each share of Common Stock
following any such event shall equal the result obtained by multiplying the
number of Rights associated with each share of Common Stock immediately prior to
such event by a fraction, the numerator of which shall be the total number of
shares of Common Stock outstanding immediately prior to the occurrence of the
event and the denominator of which shall be the total number of shares of Common
Stock outstanding immediately following the occurrence of such event.

 1. Certificate of Adjusted Purchase Price or Number of Shares.

    Whenever an adjustment is made as provided in Section 11 or Section 13
    hereof, the Company shall (a) promptly prepare a certificate setting forth
    such adjustment and a brief statement of the facts accounting for such
    adjustment, (b) promptly file with the Rights Agent, and with each transfer
    agent for the Common Stock, a copy of such certificate, and (c) mail or
    deliver a brief summary thereof to each holder of a Rights Certificate (or,
    if prior to the Distribution Date, to each holder of a certificate
    representing shares of Common Stock) in accordance with Section 26 hereof.
    The Rights Agent shall be fully protected in relying on any certificate and
    on any adjustment therein contained and shall not be deemed to have
    knowledge of any adjustment unless and until it shall have received such
    certificate.

 2. Consolidation, Merger or Sale or Transfer of Assets or Earning Power.

Subject to Section 23 hereof, in the event that, following the Stock Acquisition
Date, directly or indirectly,

(x) the Company shall consolidate with, or merge with and into, any other Person
(other than a Subsidiary of the Company in a transaction which complies with
Section 11(o) hereof), and the Company shall not be the continuing or surviving
corporation of such consolidation or merger,

(y) any Person (other than a Subsidiary of the Company in a transaction which
complies with Section 11(o) hereof) shall consolidate with, or merge with or
into, the Company, and the Company shall be the continuing or surviving
corporation of such consolidation or merger and, in connection with such
consolidation or merger, all or part of the outstanding shares of Common Stock
shall be changed into or exchanged for stock or other securities of any other
Person (or of the Company) or cash or any other property, or

(z) the Company shall sell or otherwise transfer (or one or more of its
Subsidiaries shall sell or otherwise transfer), in one transaction or a series
of related transactions, assets or earning power aggregating more than fifty
percent (50%) of the assets or earning power of the Company and its Subsidiaries
(taken as a whole) to any Person or Persons (other than the Company and/or any
of its Subsidiaries in one or more transactions each of which complies with
Section 11(o) hereof),

then, and in each such case, proper provision shall be made so that:

(i) each holder of a Right, except as provided in Section 7(e) hereof, shall,
upon the expiration of the Redemption Period (as defined in Section 23(a)
hereof), thereafter have the right to receive, upon the exercise thereof at the
then current Purchase Price in accordance with the terms of this Agreement, such
number of validly authorized and issued, fully paid, non-assessable and freely
tradable shares of Common Stock of the Principal Party (as such term is
hereinafter defined), not subject to any liens, encumbrances, rights of first
refusal or other adverse claims, as shall be equal to the result obtained by

(1) multiplying the then current Purchase Price by the number of shares of
Common Stock for which a Right was exercisable immediately prior to the first
occurrence of a Section 13 Event (or, if a Section 11(a)(ii) Event has occurred
prior to the first occurrence of a Section 13 Event, multiplying the number of
such shares for which a Right was exercisable immediately prior to the first
occurrence of a Section 11(a)(ii) Event by the Purchase Price in effect
immediately prior to such first occurrence), and

(2) dividing that product (which product, following the first occurrence of a
Section 13 Event, shall be referred to as the "Purchase Price" for each Right
and for all purposes of this Agreement) by 50% of the current market price per
share of the shares of Common Stock of such Principal Party on the date of
consummation of such Section 13 Event (or the fair market value on such date of
other securities or property of the Principal Party, as provided for herein);

(ii) such Principal Party shall thereafter be liable for, and shall assume, by
virtue of such Section 13 Event, all the obligations and duties of the Company
pursuant to this Agreement;

(iii) the term "Company" shall thereafter be deemed to refer to such Principal
Party, it being specifically intended that the provisions of Section 11 hereof
shall apply only to such Principal Party following the first occurrence of a
Section 13 Event;

(iv) such Principal Party shall take such steps (including, but not limited to,
the reservation of a sufficient number of shares of its Common Stock) in
connection with the consummation of any such transaction as may be necessary to
assure that the provisions hereof shall thereafter be applicable, as nearly as
reasonably may be, in relation to its shares of Common Stock thereafter
deliverable upon the exercise of the Rights; and

(v) the provisions of Section 11(a)(ii) hereof shall be of no effect following
the first occurrence of any Section 13 Event.

"Principal Party" shall mean

(i) in the case of any transaction described in clause (x) or (y) of the first
sentence of Section 13(a) hereof, (A) the Person (including the Company as
successor thereto or as the surviving corporation) that is the issuer of any
securities into which shares of Common Stock of the Company are converted in the
merger or consolidation so described, or, if there is more than one such issuer,
the issuer of Common Stock that has the highest aggregate current market price
(as determined pursuant to Section 11(d) hereof) and (B) if no securities or
other equity interests are so issued, the Person (including the Company as
successor thereto or as the surviving corporation) that is the other constituent
party to such merger or consolidation, or, if there is more than one such
Person, the Person that is a constituent party to such merger or consolidation,
the Common Stock of which has the highest aggregate current market price (as
determined pursuant to Section 11(d) hereof); and

(ii) in the case of any transaction described in clause (z) of the first
sentence of Section 13(a) hereof, the Person that is the party receiving the
greatest portion of the assets or earning power transferred pursuant to such
transaction or transactions, or, if each Person that is a party to such
transaction or transactions receives the same portion of the assets or earning
power transferred pursuant to such transaction or transactions or if the Person
receiving the greatest portion of the assets or earning power cannot be
determined, whichever of such Persons is the issuer of Common Stock having the
highest aggregate current market price (as determined pursuant to Section 11(d)
hereof);

provided

,
however
, that in any such case: (1) if the Common Stock of such Person is not at such
time and has not been continuously over the preceding twelve (12) month period
registered under Section 12 of the Exchange Act, and such Person is a direct or
indirect Subsidiary of another Person the Common Stock of which is and has been
so registered, "Principal Party" shall refer to such other Person; (2) if the
Common Stock of such Person is not and has not been so registered and such
Person is a Subsidiary, directly or indirectly, of more than one Person, the
Common Stocks of two or more of which are and have been so registered,
"Principal Party" shall refer to whichever of such Persons is the issuer of the
Common Stock having the greatest aggregate market value; and (3) if the Common
Stock of such Person is not and has not been so registered and such Person is
owned, directly or indirectly, by a joint venture formed by two or more Persons
that are not owned, directly or indirectly, by the same Person, the rules set
forth in (1) and (2) above shall apply to each of the chains of ownership having
an interest in such joint venture as if such party were a Subsidiary of both or
all of such joint venturers, and the Principal Parties in each such chain shall
bear the obligations set forth in this Section 13 in the same ratio as their
direct or indirect interests in such Person bear to the total of such interests.



The Company shall not consummate any Section 13 Event unless the Principal Party
shall have a sufficient number of authorized shares of its Common Stock which
have not been issued or reserved for issuance to permit the exercise in full of
the Rights in accordance with this Section 13 and unless prior thereto the
Company and such Principal Party shall have executed and delivered to the Rights
Agent a supplemental agreement providing for the terms set forth in paragraphs
(a) and (b) of this Section 13 and further providing that, as soon as
practicable after the date of any such Section 13 Event, the Principal Party
shall:

(i) prepare and file a registration statement under the Securities Act, with
respect to the Rights and the securities purchasable upon exercise of the Rights
on an appropriate form, and use its best efforts to cause such registration
statement to (A) become effective as soon as practicable after such filing and
(B) remain effective (with a prospectus at all times meeting the requirements of
the Securities Act) until the Expiration Date;

(ii) deliver to holders of the Rights historical financial statements for the
Principal Party and each of its Affiliates that comply in all respects with the
requirements for registration on Form 10 under the Exchange Act;

(iii) use its best efforts to obtain any necessary regulatory approvals in
respect of the securities purchasable upon exercise of outstanding Rights; and

(iv) use its best efforts, if such Common Stock of the Principal Party shall be
listed or admitted to trading on the American Stock Exchange or on another
national securities exchange, to list or admit to trading (or continue the
listing of) the Rights and the securities purchasable upon exercise of the
Rights on the American Stock Exchange or on such securities exchange, or if the
securities of the Principal Party purchasable upon exercise of the Rights shall
not be listed or admitted to trading on the American Stock Exchange or a
national securities exchange, to cause the Rights and the securities purchasable
upon exercise of the Rights to be reported by such other system then in use.

In case the Principal Party that is to be a party to a transaction referred to
in this Section 13 has at the time of such transaction, or immediately following
such transaction shall have, a provision in any of its authorized securities or
in its certificate or articles of incorporation or by-laws or other instrument
governing its affairs, or any other agreements or arrangements, which provision
would have the effect of (i) causing such Principal Party to issue, in
connection with, or as a consequence of, the consummation of a transaction
referred to in this Section 13, shares of Common Stock of such Principal Party
at less than the then current market price per share (as determined pursuant to
Section 11(d) hereof) or securities exercisable for, or convertible into, Common
Stock of such Principal Party at less than such then current market price (other
than to holders of Rights pursuant to this Section 13), (ii) providing for any
special payment, tax or similar provisions in connection with the issuance of
the Common Stock of such Principal Party pursuant to the provisions of this
Section 13 or (iii) otherwise eliminating or substantially diminishing the
benefits intended to be afforded by the Rights in connection with, or as a
consequence of, the consummation of a transaction referred to in this Section
13, then, in such event, the Company shall not consummate any such transaction
unless prior thereto the Company and such Principal Party shall have executed
and delivered to the Rights Agent a supplemental agreement providing that the
provision in question of such Principal Party shall have been cancelled, waived
or amended, or that the authorized securities shall be redeemed, so that the
applicable provision shall have no effect in connection with, or as a
consequence of, the consummation of such transaction.

The provisions of this Section 13 shall similarly apply to successive mergers or
consolidations or sales or other transfers. In the event that a Section 13 Event
shall occur at any time after the occurrence of a Section 11(a)(ii) Event, the
Rights which have not theretofore been exercised shall thereafter become
exercisable in the manner described in Section 13(a) hereof.

In no event shall the Rights Agent have any liability in respect of any such
Principal Party transactions, including without limitation, the propriety
thereof. The Rights Agent may rely and be fully protected in relying upon a
certificate of the Company stating that the provisions of this Section 13 have
been fulfilled. Notwithstanding anything in this Agreement to the contrary, the
prior written consent of the Rights Agent must be obtained in connection with
any supplemental agreement which alters the rights or duties of the Rights
Agent.

 1. Fractional Rights and Fractional Shares.

The Company shall not be required to issue fractions of Rights except prior to
the Distribution Date as provided in Section 11(p) hereof, or to distribute
Rights Certificates which evidence fractional Rights. In lieu of such fractional
Rights, there shall be paid to the registered holders of the Rights Certificates
with regard to which such fractional Rights would otherwise be issuable, an
amount in cash equal to the same fraction of the current market value of the
whole Right. For the purposes of this Section 14(a), the current market value of
a whole Right shall be the closing price of the Rights for the Trading Day
immediately prior to the date on which such fractional Rights would have been
otherwise issuable. The closing price for any day shall be the last sale price,
or, in case no such sale takes place on such day, the average of the high bid
and low asked prices, in either case as reported by the American Stock Exchange
or, if the Rights are not listed or admitted to trading on the American Stock
Exchange, as reported in the principal consolidated transaction reporting system
with respect to securities listed on the principal national securities exchange
on which the Rights are listed or admitted to trading, or such other system then
in use or, if on any such date the Rights are not quoted by any such
organization, the average of the closing bid and asked prices as furnished by a
professional market maker making a market in the Rights selected by the Board.
If on any such date no such market maker is making a market in the Rights, the
fair value of the Rights on such date as determined in good faith by the Board
shall be used. In the event the Rights are listed or admitted to trading on a
national securities exchange, the closing price for any day shall be the last
sale price, regular way, or, in case no such sale takes place on such day, the
average of the high bid and low asked prices, regular way, in either case as
reported in the principal consolidated transaction reporting system with respect
to the national securities exchange on which the Rights are listed or admitted
to trading.

The Company shall not be required to issue fractions of shares of Common Stock
upon exercise of the Rights or to distribute certificates that evidence
fractional shares of Common Stock. In lieu of fractional shares of Common Stock,
the Company may pay to the registered holders of Rights Certificates at the time
such Rights are exercised as herein provided an amount in cash equal to the same
fraction of the current market value of one share of Common Stock. For purposes
of this Section 14(b), the current market value of one share of Common Stock
shall be the closing price of one share of Common Stock (as determined pursuant
to Section 11(d) hereof) for the Trading Day immediately prior to the date of
such exercise.

The holder of a Right by the acceptance of the Rights expressly waives his right
to receive any fractional Rights or any fractional shares upon exercise of a
Right, except as permitted by this Section 14.

 1. Rights of Action.

    All rights of action in respect of this Agreement, except the rights of
    action vested in the Rights Agent pursuant to Section 18 and Section 19, are
    vested in the respective registered holders of the Rights Certificates (and,
    prior to the Distribution Date, the registered holders of the Common Stock).
    Any registered holder of any Rights Certificate (or, prior to the
    Distribution Date, of the Common Stock), without the consent of the Rights
    Agent or of the holder of any other Rights Certificate (or, prior to the
    Distribution Date, of the Common Stock), may, in his own behalf and for his
    own benefit, enforce, and may institute and maintain any suit, action or
    proceeding against the Company to enforce, or otherwise act in respect of,
    his right to exercise the Rights evidenced by such Rights Certificate in the
    manner provided in such Rights Certificate and in this Agreement. Without
    limiting the foregoing or any remedies available to the holders of Rights,
    it is specifically acknowledged that the holders of Rights would not have an
    adequate remedy at law for any breach of this Agreement and shall be
    entitled to specific performance of the obligations under, and injunctive
    relief against actual or threatened violations of, the obligations hereunder
    of any Person subject to this Agreement.

 2. Agreement of Rights Holders.

Every holder of a Right by accepting the same consents and agrees with the
Company and the Rights Agent and with every other holder of a Right that:

prior to the Distribution Date, the Rights shall be transferable only in
connection with the transfer of Common Stock;

after the Distribution Date, the Rights Certificates shall be transferable only
on the registry books of the Rights Agent if surrendered at the principal office
or offices of the Rights Agent designated for such purposes, duly endorsed or
accompanied by a proper instrument of transfer and with the appropriate form of
assignment and the certificate contained therein duly completed and executed;

subject to Section 6(a) and Section 7(f) hereof, the Company and the Rights
Agent may deem and treat the person in whose name a Rights Certificate (or,
prior to the Distribution Date, the associated Common Stock certificate) is
registered as the absolute owner thereof and of the Rights evidenced thereby
(notwithstanding any notations of ownership or writing on the Rights
Certificates or the associated Common Stock certificate made by anyone other
than the Company or the Rights Agent) for all purposes whatsoever, and neither
the Company nor the Rights Agent, subject to the last sentence of Section 7(e)
hereof, shall be affected by any notice to the contrary; and

notwithstanding anything in this Agreement to the contrary, neither the Company
nor the Rights Agent shall have any liability to any holder of a Right or other
Person as a result of its inability to perform any of its obligations under this
Agreement by reason of any preliminary or permanent injunction or other order,
decree, judgment or ruling (whether interlocutory or final) issued by a court of
competent jurisdiction or by a governmental, regulatory or administrative agency
or commission, or any statute, rule, regulation or executive order promulgated
or enacted by any governmental authority, prohibiting or otherwise restraining
performance of such obligation; provided, however, the Company shall use its
best efforts to have any such order, decree or ruling lifted or otherwise
overturned as soon as practicable.

 1. Rights Certificate Holder Not Deemed a Shareholder.

    No holder, as such, of any Rights Certificate shall be entitled to vote,
    receive dividends or be deemed for any purpose the holder of the number of
    shares of Common Stock or any other securities of the Company that may at
    any time be issuable on the exercise of the Rights represented thereby, nor
    shall anything contained herein or in any Rights Certificate be construed to
    confer upon the holder of any Rights Certificate, as such, any of the rights
    of a shareholder of the Company or any right to vote for the election of
    directors or upon any matter submitted to shareholders at any meeting
    thereof, or to give or withhold consent to any corporate action, or to
    receive notice of meetings or other actions affecting shareholders (except
    as provided in Section 25 hereof), or to receive dividends or subscription
    rights, or otherwise, until the Right or Rights evidenced by such Rights
    Certificate shall have been exercised in accordance with the provisions
    hereof.

 2. Duties of Rights Agent.

The Rights Agent undertakes only the duties and obligations expressly imposed by
this Agreement upon the following terms and conditions, by all of which the
Company and the holders of Rights Certificates, by their acceptance thereof,
shall be bound:

The Rights Agent may consult with legal counsel of its selection (who may be
legal counsel for the Company), and the advice or opinion of such counsel shall
be full and complete authorization and protection to the Rights Agent, and the
Rights Agent shall incur no liability, for or in respect of any action taken or
omitted by it in good faith and in accordance with such advice or opinion.

Whenever in the performance of its duties under this Agreement the Rights Agent
shall deem it necessary or desirable that any fact or matter (including, without
limitation, the identity of any Acquiring Person and the determination of
"current market price") be proved or established by the Company prior to taking
or suffering or omitting to take any action hereunder, such fact or matter
(unless other evidence in respect thereof be herein specifically prescribed) may
be deemed to be conclusively proved and established by a certificate signed by
any person believed by the Rights Agent to be any one of the Chief Executive
Officer, President, Chief Financial Officer, Vice President or General Counsel
of the Company and delivered to the Rights Agent; and such certificate shall be
full authorization to the Rights Agent, and the Rights Agent shall incur no
liability, for or in respect of any action taken, omitted or suffered in good
faith by it under the provisions of this Agreement in reliance upon such
certificate.

The Rights Agent shall be liable hereunder only for its own gross negligence,
bad faith or willful misconduct.

The Rights Agent shall not be liable for or by reason of any of the statements
of fact or recitals contained in this Agreement or in the Rights Certificates
(except as to its countersignature thereof) or be required to verify the same,
but all such statements and recitals are and shall be deemed to have been made
by the Company only.

The Rights Agent is serving as an administrative agent and shall not be under
any responsibility in respect of the validity of any provision of this Agreement
or the execution and delivery of this Agreement (except the due execution hereof
by the Rights Agent) or in respect of the validity or execution of any Rights
Certificate (except its countersignature thereof); nor shall it be responsible
for any breach by the Company of any covenant or condition contained in this
Agreement or in any Rights Certificate; nor shall it be responsible for any
change in the exercisability of the Rights (including the Rights becoming null
and void pursuant to Section 7(e) hereof) or any adjustment required under any
of the provisions hereof or responsible for the manner, method, or amount of any
such adjustment or the ascertaining of the existence of facts that would require
any such adjustment (except with respect to the exercise of Rights evidenced by
Rights Certificates after the Rights Agent's actual receipt of notice of any
such adjustment); nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of Common Stock to be issued pursuant to this Agreement or any Rights
Certificate or as to whether any shares of Common Stock or shares of Common
Stock will, when so issued, be validly authorized and issued, fully paid and
non-assessable, nor shall the Rights Agent be responsible for the legality of
the terms hereof in its capacity as an administrative agent.

The Company shall perform, execute, acknowledge and deliver or cause to be
performed, executed, acknowledged and delivered all such further and other acts,
instruments and assurances as may reasonably be required by the Rights Agent for
the carrying out or performing by the Rights Agent of the provisions of this
Agreement.

The Rights Agent is hereby authorized and directed to accept instructions with
respect to the performance of its duties hereunder from any person believed by
the Rights Agent to be any one of the Chief Executive Officer, President, Chief
Financial Officer, Vice President or General Counsel of the Company, and to
apply to such officers for advice or instructions in connection with its duties,
and it shall not be liable for any action taken, omitted to be taken or suffered
to be taken by it in good faith in accordance with instructions of any such
officer or for any delay in acting while waiting for those instructions. Any
application by the Rights Agent for written instructions from the Company may,
at the option of the Rights Agent, set forth in writing any action proposed to
be taken, suffered or omitted by the Rights Agent under this Agreement and the
date on or after which such action shall be taken or suffered or such omission
shall be effective. The Rights Agent shall not be liable for any action taken or
suffered by, or omission of, the Rights Agent in accordance with a proposal
included in any such application on or after the date specified in such
application (which date shall not be less than five Business Days after the date
any officer of the Company actually receives such application, unless any such
officer shall have consented in writing to an earlier date) unless, prior to
taking any such action (or the effective date in the case of an omission), the
Rights Agent shall have received written instruction in response to such
application specifying the action to be taken, suffered or omitted.

The Rights Agent and any stockholder, affiliate, director, officer or employee
of the Rights Agent may buy, sell or deal in any of the Rights or other
securities of the Company or become pecuniarily interested in any transaction in
which the Company may be interested, or contract with or lend money to the
Company or otherwise act as fully and freely as though it were not the Rights
Agent under this Agreement. Nothing herein shall preclude the Rights Agent from
acting in any other capacity for the Company or for any other Person or legal
entity.

The Rights Agent may execute and exercise any of the rights or powers hereby
vested in it or perform any duty hereunder either itself or by or through its
attorneys or agents, and the Rights Agent shall not be answerable or accountable
for any act, default, neglect or misconduct of any such attorneys or agents or
for any loss to the Company resulting from any such act, default, neglect or
misconduct; provided, however, that the Rights Agent exercised reasonable care
in the selection and continued employment thereof.

No provision of this Agreement shall require the Rights Agent to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder or in the exercise of its rights if there shall be
reasonable grounds for believing that repayment of such funds or adequate
indemnification against such risk or liability is not reasonably assured to it.

If, with respect to any Rights Certificate surrendered to the Rights Agent for
exercise or transfer, the certificate attached to the form of assignment or form
of election to purchase, as the case may be, has either not been properly
completed or indicates an affirmative response to clause 1 and/or 2 thereof, the
Rights Agent shall not take any further action with respect to such requested
exercise of transfer without first consulting with the Company.

The Rights Agent undertakes only the express duties and obligations imposed on
it by this Agreement and no implied duties or obligations shall be read into
this Agreement against the Rights Agent.

In addition to the foregoing, the Rights Agent shall be protected and shall
incur no liability for, or in respect of, any action taken or omitted by it in
connection with its administration of this Agreement if such acts or omissions
are in reliance upon (i) the proper execution of the certification concerning
beneficial ownership appended to the form of assignment and the form of election
to purchase attached to the Rights Certificate unless the Rights Agent shall
have actual knowledge that, as executed, such certification is untrue, or (ii)
the non-execution of such certification including, without limitation, any
refusal to honor any otherwise permissible assignment or election by reason of
such non-execution.

The Company agrees to give the Rights Agent prompt written notice of any event
or ownership which would prohibit the exercise or transfer of the Rights
Certificates.

 1. Compensation and Indemnification of Rights Agent.

The Company agrees to pay to the Rights Agent such compensation as shall be
agreed in writing between the Company and the Rights Agent for all services
rendered by it hereunder and, from time to time, on demand of the Rights Agent,
its reasonable expenses and counsel fees and expenses and other disbursements
incurred in the administration and execution of this Agreement and the exercise
and performance of its duties hereunder. The Company also agrees to indemnify
the Rights Agent, its officers, employees, agents and directors for, and to hold
each of them harmless against, any loss, liability or expense, incurred without
gross negligence, bad faith or willful misconduct on the part of the Rights
Agent, for any action taken, suffered or omitted by the Rights Agent or such
other indemnified party in connection with the acceptance and administration of
this Agreement and the exercise of its duties hereunder, including, but not
limited to, the costs and expenses of defending against any claim (whether
asserted by the Company, a holder of Rights, or any other Person) of liability
in the premises. The indemnity provided for hereunder shall survive the
expiration of the Rights and the termination of this Agreement.

The Rights Agent shall be authorized and protected and shall incur no liability
for or in respect of any action taken, suffered or omitted by it in connection
with its administration of this Agreement or the exercise of its duties
hereunder in reliance upon any Rights Certificate or certificate for Common
Stock or for other securities of the Company, instrument of assignment or
transfer, power of attorney, endorsement, affidavit, letter, notice, direction,
consent, certificate, statement or other paper or document believed by it to be
genuine and to be signed and executed by the proper person or persons.

 1. Merger or Consolidation or Change of Name of Rights Agent.

Any Person into which the Rights Agent or any successor Rights Agent may be
merged or with which it may be consolidated, or any Person resulting from any
merger or consolidation to which the Rights Agent or any successor Rights Agent
shall be a party, or any Person succeeding to the corporate trust or shareholder
services business of the Rights Agent or any successor Rights Agent, shall be
the successor to the Rights Agent under this Agreement without the execution or
filing of any paper or any further act on the part of any of the parties hereto
provided that such Person would be eligible for appointment as a successor
Rights Agent under the provisions of Section 21 hereof. In case at the time such
successor Rights Agent shall succeed to the agency created by this Agreement,
any of the Rights Certificates shall have been countersigned but not delivered,
any such successor Rights Agent may adopt the countersignature of the
predecessor Rights Agent and deliver such Rights Certificates so countersigned;
and in case at that time any of the Rights Certificates shall not have been
countersigned, any successor Rights Agent may countersign such Rights
Certificates either in the name of the predecessor or in the name of the
successor Rights Agent; and in all such cases such Rights Certificates shall
have the full force provided in the Rights Certificates in this Agreement.

In case at any time the name of the Rights Agent shall be changed and at such
time any of the Rights Certificates shall have been countersigned but not
delivered, the Rights Agent may adopt the countersignature under its prior name
and deliver Rights Certificates so countersigned; and in case at that time any
of the Rights Certificates shall not have been countersigned, the Rights Agent
may countersign such Rights Certificates either in its prior name or in its
changed name; and in all such cases such Rights Certificates shall have the full
force provided in the Rights Certificates and in this Agreement.

 1. Change of Rights Agent.

    The Rights Agent or any successor Rights Agent may resign and be discharged
    from its duties under this Agreement upon thirty (30) days' notice in
    writing mailed to the Company, and to each transfer agent of the Common
    Stock, by registered or certified mail, and, after the Distribution Date, to
    the holders of the Rights Certificates by first-class mail. The Company may
    remove the Rights Agent or any successor Rights Agent upon thirty (30) days'
    notice in writing, mailed to the Rights Agent or successor Rights Agent, as
    the case may be, and to each transfer agent of the Common Stock, by
    registered or certified mail, and to the holders of the Rights Certificates
    by first-class mail. If the Rights Agent shall resign or be removed or shall
    otherwise become incapable of acting, the Company shall appoint a successor
    to the Rights Agent. If the Company shall fail to make such appointment
    within thirty (30) days after giving notice of such removal or after it has
    been notified in writing of such resignation or incapacity by the resigning
    or incapacitated Rights Agent or by the holder of a Rights Certificate (who
    shall, with such notice, submit his Rights Certificate for inspection by the
    Company), then the Rights Agent or any registered holder of any Rights
    Certificate may, at the expense of the Company, apply to any court of
    competent jurisdiction for the appointment of a new Rights Agent. Any
    successor Rights Agent, whether appointed by the Company or by such a court,
    shall be (i) a Person organized and doing business under the laws of the
    United States or of the State of Nevada (or of any other state of the United
    States so long as such Person is authorized to do business as a banking
    institution in the State of Nevada), in good standing, having a principal
    office in the State of Nevada which is authorized under such laws to
    exercise corporate trust power and is subject to supervision or examination
    by federal or state authority and which has at the time of its appointment
    as Rights Agent a combined capital and surplus of at least $50,000,000 or
    (ii) an affiliate of such Person. After appointment, the successor Rights
    Agent shall be vested with the same powers, rights, duties and
    responsibilities as if it had been originally named as Rights Agent without
    further act or deed; but the predecessor Rights Agent shall deliver and
    transfer to the successor Rights Agent any property at the time held by it
    hereunder, and execute and deliver any further assurance, conveyance, act or
    deed necessary for the purpose. Not later than the effective date of any
    such appointment, the Company shall file notice thereof in writing with the
    predecessor Rights Agent and each transfer agent of the Common Stock, and
    mail a notice thereof in writing to the registered holders of the Rights
    Certificates. Failure to give any notice provided for in this Section 21,
    however, or any defect therein, shall not affect the legality or validity of
    the resignation or removal of the Rights Agent or the appointment of the
    successor Rights Agent, as the case may be.

 2. Issuance of New Rights Certificates.

    Notwithstanding any of the provisions of this Agreement or of the Rights to
    the contrary, the Company may, at its option, issue new Rights Certificates
    evidencing Rights in such form as may be approved by the Board to reflect
    any adjustment or change in the Purchase Price and the number or kind or
    class of shares or other securities or property purchasable under the Rights
    Certificates made in accordance with this Agreement. In addition, in
    connection with the issuance or sale of shares of Common Stock following the
    Distribution Date (other than the exercise of a Right) and prior to the
    redemption or expiration of the Rights, the Company (a) shall, with respect
    to shares of Common Stock so issued or sold pursuant to the exercise of
    stock options or warrants or under any employee plan or arrangement, or upon
    the exercise, conversion or exchange of securities hereafter issued by the
    Company, and (b) may, in any other case, if deemed necessary or appropriate
    by the Board, issue Rights Certificates representing the appropriate number
    of Rights in connection with such issuance or sale; provided, however, that
    (i) no such Rights Certificate shall be issued if, and to the extent that,
    the Company shall be advised by counsel that such issuance would create a
    significant risk of material adverse tax consequences to the Company or the
    Person to whom such Rights Certificate would be issued, and (ii) no such
    Rights Certificate shall be issued if, and to the extent that, appropriate
    adjustment shall otherwise have been made in lieu of the issuance thereof.

 3. Redemption and Termination.

The Board may, at its option, at any time during the period (the "Redemption
Period") commencing on the Rights Dividend Declaration Date and ending on the
earlier of (i) the Close of Business on the tenth day following the Stock
Acquisition Date (or, if the Stock Acquisition Date shall have occurred prior to
the Record Date, the Close of Business on the tenth day following the Record
Date), or (ii) the Close of Business on the Final Expiration Date, cause the
Company to redeem all but not less than all of the then outstanding Rights at a
redemption price of $0.005 per Right, as such amount may be appropriately
adjusted to reflect any stock split, stock dividend or similar transaction
occurring after the date hereof (such redemption price being hereinafter
referred to as the "Redemption Price"); provided, however, that if the Board
authorizes redemption of the Rights on or after the time a Person becomes an
Acquiring Person, then such authorization shall require the concurrence of
two-thirds of the authorized number of members of the Board. Notwithstanding
anything in this Agreement to the contrary, the Rights shall not be exercisable
after the first occurrence of a Section 11(a)(ii) Event or a Section 13 Event
until such time as the Company's right of redemption hereunder has expired. The
redemption of the Rights by the Board pursuant to this paragraph (a) may be made
effective at such time, on such basis and with such conditions as the Board in
its sole discretion may establish. The Company may, at its option, pay the
Redemption Price in cash, shares of Common Stock (based on the "current market
price", as defined in Section 11(d) hereof, of the Common Stock at the time of
redemption) or any other form of consideration deemed appropriate by the Board.

Immediately upon the action of the Board ordering the redemption of the Rights,
evidence of which shall have been filed with the Rights Agent, and without any
further action and without any notice, the right to exercise the Rights shall
terminate and the only right thereafter of the holders of Rights shall be to
receive the Redemption Price. Promptly after the action of the Board ordering
the redemption of the Rights, the Company shall give notice of such redemption
to the Rights Agent and the holders of the then outstanding Rights by mailing
such notice to all such holders at their last addresses as they appear upon the
registry books of the Rights Agent or, prior to the Distribution Date, on the
registry books of the transfer agent for the Common Stock; provided, however,
that the failure to give, or any defect in, any such notice shall not affect the
validity of such redemption. Any notice which is mailed in the manner herein
provided shall be deemed given, whether or not the holder receives the notice.
Each such notice of redemption shall state the method by which the payment of
the Redemption Price will be made.

 1. Exchange.

The Board may, at its option, at any time after any Person becomes an Acquiring
Person, exchange all or part of the then outstanding and exercisable Rights
(which shall not include Rights that have become null and void pursuant to the
provisions of Section 7(e) hereof) for shares of Common Stock at an exchange
ratio of one share of Common Stock per each outstanding Right, as appropriately
adjusted to reflect any stock split, stock dividend or similar transaction
occurring after the date hereof (such exchange ratio being hereinafter referred
to as the "Exchange Ratio"). Notwithstanding the foregoing, the Board shall not
be empowered to effect such exchange at any time after any Person (other than
the Company, any Subsidiary of the Company, any employee benefit plan of the
Company or any such Subsidiary, or any entity holding Common Stock for or
pursuant to the terms of any such plan), together with all Affiliates and
Associates of such Person, becomes the Beneficial Owner of fifty percent (50%)
or more of the Common Stock then outstanding. The exchange of the Rights by the
Board may be made effective at such time, on such basis and with such conditions
as the Board in its sole discretion may establish.

Immediately upon the action of the Board ordering the exchange of any Rights
pursuant to paragraph (a) of this Section 24 and without any further action and
without any notice, the right to exercise such Rights shall terminate and the
only right thereafter of a holder of such Rights shall be to receive that number
of shares of Common Stock equal to the number of such Rights held by such holder
multiplied by the Exchange Ratio. The Company shall promptly give public notice
of any such exchange; provided, however, that the failure to give, or any defect
in, such notice shall not affect the validity of such exchange. The Company
promptly shall mail a notice of any such exchange to all of the holders of such
Rights at their last addresses as they appear upon the registry books of the
Rights Agent. Any notice which is mailed in the manner herein provided shall be
deemed given, whether or not the holder receives the notice. Each such notice of
exchange shall state the method by which the exchange of Common Stock for Rights
will be effected and, in the event of any partial exchange, the number of Rights
that will be exchanged. Any partial exchange shall be effected pro rata based on
the number of Rights (other than Rights which have become void pursuant to the
provisions of Section 7(e) hereof) held by each holder of Rights.

In any exchange pursuant to this Section 24, the Company, at its option, may
substitute common stock equivalents (as defined in Section 11(a)(iii) hereof)
for shares of Common Stock exchangeable for Rights, at the initial rate of one
common stock equivalent for each share of Common Stock, as appropriately
adjusted to reflect adjustments in dividend, liquidation and voting rights of
common stock equivalents pursuant to the terms thereof, so that each common
stock equivalent delivered in lieu of each share of Common Stock shall have
essentially the same dividend, liquidation and voting rights as one share of
Common Stock.

In the event that there shall not be sufficient shares of Common Stock issued
but not outstanding or authorized but unissued to permit any exchange of Rights
as contemplated in accordance with this Section 24, the Company shall take all
such action as may be necessary to authorize additional shares of Common Stock
for issuance upon exchange of the Rights.

The Company shall not be required to issue fractions of shares of Common Stock
or to distribute certificates which evidence fractional shares of Common Stock.
In lieu of such fractional shares, the Company shall pay to the registered
holders of the Right Certificates with regard to which such fractional shares
would otherwise be issuable an amount in cash equal to the same fraction of the
current market value of a whole share of Common Stock. For the purposes of this
paragraph (e), the current market value of a whole share of Common Stock shall
be the closing price of a share of Common Stock (as determined pursuant to the
second and the following sentences of Section 11(d) hereof) for the Trading Day
immediately prior to the date of exchange pursuant to this Section 24.

 1. Notice of Certain Events.

In case the Company shall propose, at any time after the Distribution Date, (i)
to pay any dividend payable in stock of any class to the holders of Common Stock
or to make any distribution to the holders of Common Stock (other than the
regular quarterly cash dividend out of earnings or retained earnings), or (ii)
to offer to the holders of Common Stock rights or warrants to subscribe for or
to purchase any additional shares of Common Stock or shares of stock of any
class or any other securities, rights or options, or (iii) to effect any
reclassification of its Common Stock (other than a reclassification involving
only the subdivision of outstanding shares of Common Stock), or (iv) to effect
any consolidation or merger into or with, or to effect any sale or other
transfer (or to permit one or more of its Subsidiaries to effect any sale or
other transfer), in one or more transactions, of more than fifty percent (50%)
of the assets or earning power of the Company and its Subsidiaries (taken as a
whole) to, any other Person, or (v) to effect the liquidation, dissolution or
winding up of the Company, then, in each such case, the Company shall give to
each holder of a Rights Certificate, to the extent feasible and in accordance
with Section 26 hereof, a notice of such proposed action, which shall specify
the record date for the purposes of such stock dividend, distribution of rights
or warrants, or the date on which such reclassification, consolidation, merger,
sale, transfer, liquidation, dissolution, or winding up is to take place and the
date of participation therein by the holders of the shares of Common Stock, if
any such date is to be fixed, and such notice shall be so given in the case of
any action covered by clause (i) or (ii) above at least twenty (20) days prior
to the record date for determining holders of the shares of Common Stock for
purposes of such action, and in the case of any such other action, at least
twenty (20) days prior to the date of the taking of such proposed action or the
date of participation therein by the holders of the shares of Common Stock,
whichever shall be the earlier.

In case any Section 11(a)(ii) Event shall occur, then, in any such case, (i) the
Company shall as soon as practicable thereafter give to each holder of a Rights
Certificate and to the Rights Agent, to the extent feasible and in accordance
with Section 26 hereof, a notice of the occurrence of such event, which shall
specify the event and the consequences of the event to holders of Rights under
Section 11(a)(ii) hereof and (ii) all references in the preceding paragraph to
Common Stock shall be deemed thereafter to refer to Common Stock and/or, if
appropriate, other securities.

 1. Notices.

    Notices or demands authorized by this Agreement to be given or made by the
    Rights Agent or by the holder of any Rights Certificate to or on the Company
    shall be sufficiently given or made if and when sent by first-class mail,
    postage prepaid, addressed (until another address is filed in writing with
    the Rights Agent) as follows:

    Aurelio Resource Corporation

    Suite 200

    5554 South Prince Street

    Littleton, Colorado 80120

    

    Subject to the provisions of Section 21 hereof, any notice or demand
    authorized by this Agreement to be given or made by the Company or by the
    holder of any Rights Certificate to or on the Rights Agent shall be
    sufficiently given or made if and when sent by first-class mail, postage
    prepaid, addressed (until another address is filed in writing with the
    Company) as follows:

    Empire Stock Transfer, Inc.

    Suite 304

    470 St. Rose Parkway

    Henderson, Nevada 89704

    Notices or demands authorized by this Agreement to be given or made by the
    Company or the Rights Agent to the holder of any Rights Certificate (or, if
    before the Distribution Date, to the holder of certificates representing
    shares of Common Stock) shall be sufficiently given or made if and when sent
    by first-class mail, postage prepaid, addressed to such holder at the
    address of such holder as shown on the registry books of the Company.

 2. Supplements and Amendments.

    Prior to the Distribution Date and subject to the last sentence of this
    Section 27, the Company may in its sole and absolute discretion, and the
    Rights Agent shall, if the Company so directs, supplement or amend any
    provision of this Agreement in any respect without the approval of any
    holders of certificates representing shares of Common Stock; provided,
    however, that the right of the Board to extend the Distribution Date shall
    not require any amendment or supplement hereunder. From and after the
    Distribution Date and subject to the last sentence of this Section 27, the
    Company may in its sole and absolute discretion, and the Rights Agent shall
    at any time and from time to time, if the Company so directs, supplement or
    amend this Agreement without the approval of any holders of Rights
    Certificates in order (i) to cure any ambiguity, (ii) to correct or
    supplement any provision contained herein which may be defective or
    inconsistent with any other provisions herein, (iii) to shorten or lengthen
    any time period hereunder or (iv) to change or supplement the provisions
    hereunder in any manner which the Company may deem necessary or desirable
    and which shall not adversely affect the interests of the holders of Rights
    Certificates (other than an Acquiring Person or an Affiliate or Associate of
    any such Person); provided, however, that this Agreement may not be
    supplemented or amended (A) to lengthen a time period relating to when the
    Rights may be redeemed at such time as the Rights are not then redeemable,
    or (B) to lengthen any other time period unless such lengthening is for the
    purpose of protecting, enhancing or clarifying the rights of, and/or the
    benefits to, the holders of Rights (other than an Acquiring Person or an
    Affiliate or Associate of any such Person). Upon the delivery of a
    certificate from an appropriate officer of the Company which states that the
    proposed supplement or amendment is in compliance with the terms of this
    Section 27, the Rights Agent shall execute such supplement or amendment.
    Notwithstanding any other provision hereof, the Rights Agent's consent must
    be obtained regarding any amendment or supplement pursuant to this Section
    27 which alters the Rights Agent's rights or duties. Notwithstanding
    anything contained in this Agreement to the contrary, no supplement or
    amendment shall be made which changes the Redemption Price.

 3. Successors.

    All the covenants and provisions of this Agreement by or for the benefit of
    the Company or the Rights Agent shall bind and inure to the benefit of their
    respective successors and assigns hereunder.

 4. Determinations and Actions by the Board of Directors, etc.

    For all purposes of this Agreement, any calculation of the number of shares
    of Common Stock outstanding at any particular time, including for purposes
    of determining the particular percentage of such outstanding shares of
    Common Stock of which any Person is the Beneficial Owner, shall be made in
    accordance with the last sentence of Rule 13d-3(d)(1)(i) of the General
    Rules and Regulations under the Exchange Act as in effect on the date of
    this Agreement. The Board (with, where specifically provided for herein, the
    concurrence of two-thirds of the authorized number of members of the Board)
    shall have the exclusive power and authority to administer this Agreement
    and to exercise all rights and powers specifically granted to the Board
    (with, where specifically provided for herein, the concurrence of two-thirds
    of the authorized number of members of the Board) or to the Company, or as
    may be necessary or advisable in the administration of this Agreement,
    including, without limitation, the right and power to (i) interpret the
    provisions of this Agreement, and (ii) make all determinations deemed
    necessary or advisable for the administration of this Agreement (including
    without limitation a determination to redeem or not redeem the Rights or to
    amend the Agreement). All such actions, calculations, interpretations and
    determinations (including, for purposes of clause (y) below, all omissions
    with respect to the foregoing) which are done or made by the Board (with,
    where specifically provided for herein, the concurrence of two-thirds of the
    authorized number of members of the Board) in good faith, shall (x) be
    final, conclusive and binding on the Company, the Rights Agent, the holders
    of the Rights and all other Persons, and (y) not subject any director to any
    liability to the holders of the Rights.

 5. Benefits of this Agreement.

    Nothing in this Agreement shall be construed to give to any Person other
    than the Company, the Rights Agent and the registered holders of the Rights
    Certificates (and, prior to the Distribution Date, registered holders of the
    Common Stock) any legal or equitable right, remedy or claim under this
    Agreement; but this Agreement shall be for the sole and exclusive benefit of
    the Company, the Rights Agent and the registered holders of the Rights
    Certificates (and, prior to the Distribution Date, registered holders of the
    Common Stock). Prior to the Distribution Date, the interests of the holders
    of Rights shall be deemed coincident with the interests of the holders of
    shares of Common Stock.

 6. Severability.

    If any term, provision, covenant or restriction of this Agreement is held by
    a court of competent jurisdiction or other authority to be invalid, void or
    unenforceable, the remainder of the terms, provisions, covenants and
    restrictions of this Agreement shall remain in full force and effect and
    shall in no way be affected, impaired or invalidated; provided, however,
    that notwithstanding anything in this Agreement to the contrary, if any such
    term, provision, covenant or restriction is held by such court or authority
    to be invalid, void or unenforceable and the Board determines in its good
    faith judgment that severing the invalid language from this Agreement would
    materially and adversely affect the purpose or effect of this Agreement, the
    right of redemption set forth in Section 23 hereof shall be reinstated and
    shall not expire until the Close of Business on the tenth day following the
    date of such determination by the Board.

 7. Governing Law.

    This Agreement, each Right and each Rights Certificate issued hereunder
    shall be deemed to be a contract made under Nevada law and for all purposes
    shall be governed by and construed in accordance with Nevada law applicable
    to contracts made and to be performed entirely within such state.

 8. Counterparts.

    This Agreement may be executed in any number of counterparts. It shall not
    be necessary that the signature of or on behalf of each party appears on
    each counterpart, but it shall be sufficient that the signature of or on
    behalf of each party appears on one or more of the counterparts. All
    counterparts shall collectively constitute a single agreement. It shall not
    be necessary in any proof of this Agreement to produce or account for more
    than a number of counterparts containing the respective signatures of or on
    behalf of all of the parties.

 9. Descriptive Headings.

Descriptive headings of the several Sections of this Agreement are inserted for
convenience only and shall not control or affect the meaning or construction of
any of the provisions hereof.



IN WITNESS WHEREOF

, the parties hereto have caused this Agreement to be duly executed and their
respective corporate seals to be hereunto affixed and attested, all as of the
day and year first above written.





ATTEST: AURELIO RESOURCE CORPORATION

 

By: /s/ David S. Stafford By: /s/ Stephen B. Doppler

Secretary President and CEO

 

 

ATTEST: EMPIRE STOCK TRANSFER, INC.

 

 

By: By:

Secretary Name:

Title:

EXHIBIT A

[FORM OF RIGHTS CERTIFICATE]

 

Certificate No. R- Rights

NOT EXERCISABLE AFTER JANUARY 17, 2013 OR EARLIER IF REDEEMED BY THE COMPANY.
THE RIGHTS ARE SUBJECT TO REDEMPTION, AT THE OPTION OF THE COMPANY, AT $0.005
PER RIGHT ON THE TERMS SET FORTH IN THE RIGHTS AGREEMENT. UNDER CERTAIN
CIRCUMSTANCES, RIGHTS BENEFICIALLY OWNED BY AN ACQUIRING PERSON (AS DEFINED IN
THE RIGHTS AGREEMENT) AND ANY SUBSEQUENT HOLDER OF SUCH RIGHTS MAY BECOME NULL
AND VOID. [THE RIGHTS REPRESENTED BY THIS RIGHTS CERTIFICATE ARE OR WERE
BENEFICIALLY OWNED BY A PERSON WHO WAS OR BECAME AN ACQUIRING PERSON OR AN
AFFILIATE OR ASSOCIATE OF AN ACQUIRING PERSON (AS SUCH TERMS ARE DEFINED IN THE
RIGHTS AGREEMENT). ACCORDINGLY, THIS RIGHTS CERTIFICATE AND THE RIGHTS
REPRESENTED HEREBY MAY BECOME NULL AND VOID IN THE CIRCUMSTANCES SPECIFIED IN
SECTION 7(e) OF SUCH AGREEMENT.]

RIGHTS CERTIFICATE

AURELIO RESOURCE CORPORATION

This certifies that ______________________, or registered assigns, is the
registered owner of the number of Rights set forth above, each of which entitles
the owner thereof, subject to the terms of the Rights Agreement dated as of
January 18, 2008, as the same may be amended from time to time (the "Rights
Agreement"), between Aurelio Resource Corporation, a Nevada corporation (the
"Company"), and Empire Stock Transfer, Inc., as rights agent (the "Rights
Agent"), to purchase from the Company at any time prior to 5:00 P.M. (Denver
time) on January 17, 2013 at the office or offices of the Rights Agent
designated for such purpose, or its successor as Rights Agent, one fully paid,
non-assessable share of Common Stock of the Company, at a purchase price of
$5.00 per share (the "Purchase Price"), upon presentation and surrender of this
Rights Certificate with the Form of Election to Purchase and related Certificate
duly executed. The number of Rights evidenced by this Rights Certificate (and
the number of shares that may be purchased upon exercise thereof) set forth
above, and the Purchase Price per share set forth above, are the number and
Purchase Price as of January 18, 2008, based on the Common Stock as constituted
at such date, and are subject to adjustment upon the happening of certain events
as provided in the Rights Agreement. Capitalized terms used and not defined
herein shall have the meanings specified in the Rights Agreement.



From and after the occurrence of a Section 11(a)(ii) Event, if the Rights
evidenced by this Rights Certificate are beneficially owned by (i) an Acquiring
Person or an Associate or Affiliate of an Acquiring Person, (ii) a transferee of
an Acquiring Person (or of any such Associate or Affiliate) who becomes a
transferee after the Acquiring Person becomes such, or (iii) under certain
circumstances, a transferee of an Acquiring Person (or of any such Associate or
Affiliate) who becomes a transferee prior to or concurrently with the Acquiring
Person, such Rights shall become null and void and no holder hereof shall have
any right with respect to such Rights from and after the occurrence of such
Section 11(a)(ii) Event.

The Rights evidenced by this Rights Certificate shall not be exercisable, and
shall be void so long as held, by a holder in any jurisdiction where the
requisite qualification to the issuance to such holder, or the exercise by such
holder, of the Rights in such jurisdiction shall not have been obtained or be
obtainable.

As provided in the Rights Agreement, the Purchase Price and the number and kind
of shares of Common Stock or other securities that may be purchased upon
exercise of the Rights evidenced by this Rights Certificate are subject to
modification and adjustment upon the occurrence of certain events, including a
Triggering Event.

This Rights Certificate is subject to the terms, provisions, and conditions of
the Rights Agreement, which terms, provisions, and conditions are hereby
incorporated herein by reference and made a part hereof and to which Rights
Agreement reference is made for a full description of the rights, limitations of
rights, obligations, duties and immunities hereunder of the Rights Agent, the
Company and the holders of the Rights Certificates, which limitations of rights
include the temporary suspension of the exercisability of such Rights under the
circumstances set forth in the Rights Agreement. Copies of the Rights Agreement
are on file at the above-mentioned office of the Rights Agent and are also
available upon written request to the Rights Agent.

This Rights Certificate, with or without other Rights Certificates, upon
surrender at the office or offices of the Rights Agent designated for such
purpose, may be exchanged for another Rights Certificate or Rights Certificates
of like tenor and date evidencing Rights entitling the holder to purchase a like
aggregate number of shares of Common Stock as the Rights evidenced by the Rights
Certificate or Rights Certificates surrendered shall have entitled such holder
to purchase. If this Rights Certificate is exercised in part, the holder shall
be entitled to receive upon surrender hereof another Rights Certificate or
Rights Certificates for the number of whole Rights not exercised.

Subject to the Rights Agreement, the Rights evidenced by this Certificate may be
(i) redeemed by the Company at its option at a redemption price of $0.005 per
Right at any time during the period commencing on the Rights Dividend
Declaration Date and ending on the earlier of (A) the Close of Business on the
tenth day following the Stock Acquisition Date (or, if the Stock Acquisition
Date shall have occurred prior to the Record Date, the Close of Business on the
tenth day following the Record Date), or (B) the Close of Business on the Final
Expiration Date, or (ii) exchanged by the Company under certain circumstances,
at its option, in whole or in part, for one share of Common Stock per Right (or,
in certain cases, other securities, cash or assets of the Company), subject in
each case to adjustment in certain events as provided in the Rights Agreement.
Under certain circumstances set forth in the Rights Agreement, the decision to
redeem shall require the concurrence of two-thirds of the number of authorized
members of the Board.

No fractional shares of Common Stock will be issued upon the exercise of any
Right or Rights evidenced hereby, but in lieu thereof a cash payment will be
made, as provided in the Rights Agreement.

No holder of this Rights Certificate, as such, shall be entitled to vote or
receive dividends or be deemed for any purpose the holder of shares of Common
Stock or of any other securities of the Company issuable upon the exercise
hereof, nor shall anything contained in the Rights Agreement or herein be
construed to confer upon the holder hereof, as such, any of the rights of a
shareholder of the Company or any right to vote for the election of directors or
upon any matter submitted to shareholders at any meeting thereof, or to give or
withhold consent to any corporate action, or to receive notice of meetings or
other actions affecting shareholders (except as provided in the Rights
Agreement), or to receive dividends or subscription rights, or otherwise, until
the Right or Rights evidenced by this Rights Certificate shall have been
exercised as provided in the Rights Agreement.

This Rights Certificate shall not be valid or obligatory for any purpose unless
countersigned by the Rights Agent.

* * * * *



WITNESS the facsimile signature of the proper officers of the Company and its
corporate seal.

Dated as of ________ ____, _____



ATTEST: AURELIO RESOURCE CORPORATION

 

By: ________________________________ By: _____________________________

Secretary President and Chief Executive

Officer

 

ATTEST: EMPIRE STOCK TRANSFER, INC.

 

 

By: ________________________________ By: _____________________________

Secretary Name: ___________________________

Title: ____________________________

 

[Form of Reverse Side of Rights Certificate]



FORM OF ASSIGNMENT

(To be executed by the registered holder to transfer the Rights Certificate.)

FOR VALUE RECEIVED,

the undersigned hereby sells, assigns and transfers unto



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Please print name and address of transferee)

--------------------------------------------------------------------------------
this Rights Certificate, together with all right, title and interest therein and
does hereby irrevocably constitute and appoint ____________________Attorney, to
transfer the within Rights Certificate on the books of the within-named Company,
with full power of substitution.

Dated: _______________

_____________________________________

Signature

Signature Guaranteed:

CERTIFICATE

The undersigned hereby certifies by checking the appropriate boxes that:

(1) this Rights Certificate [] is [] is not being sold, assigned and transferred
by or on behalf of a Person who is or was an Acquiring Person or an Affiliate or
Associate of any such Acquiring Person (as such terms are defined pursuant to
the Rights Agreement);

(2) after due inquiry and to the best knowledge of the undersigned, it [] did []
did not acquire the Rights evidenced by this Rights Certificate from any Person
who is, was or subsequently became an Acquiring Person or an Affiliate or
Associate of an Acquiring Person.

Dated: ______________________

_______________________________

Signature

Signature Guaranteed:

NOTICE

The signature to the foregoing Assignment and Certificate must correspond to the
name as written upon the face of this Rights Certificate in every particular,
without alteration or enlargement or change whatsoever.



FORM OF ELECTION TO PURCHASE

(To be executed if holder desires to exercise Rights represented by the Rights
Certificate.)

To: Aurelio Resource Corporation:

The undersigned hereby irrevocably elects to exercise ______________ Rights
represented by this Rights Certificate to purchase the shares of Common Stock
issuable upon the exercise of the Rights (or such other securities of the
Company or of any other person that may be issuable upon the exercise of the
Rights) and requests that certificates for such shares be issued in the name of
and delivered to:

________________________________

Please insert social security

or other identifying number

________________________________

________________________________

________________________________

(Please print name and address)

If such number of Rights shall not be all the Rights evidenced by this Rights
Certificate, a new Rights Certificate for the balance of such Rights shall be
registered in the name of and delivered to:

_______________________________

Please insert social security

or other identifying number

_______________________________

_______________________________

_______________________________

(Please print name and address)

Dated: ______________

_______________________________

Signature

Signature Guaranteed:

 

 

CERTIFICATE

The undersigned hereby certifies by checking the appropriate boxes that:

(1) the Rights evidenced by this Rights Certificate [] are [] are not being
exercised by or on behalf of a Person who is or was an Acquiring Person or an
Affiliate or Associate of any such Acquiring Person (as such terms are defined
pursuant to the Rights Agreement);

(2) after due inquiry and to the best knowledge of the undersigned, it [] did []
did not acquire the Rights evidenced by this Rights Certificate from any Person
who is, was or subsequently became an Acquiring Person or an Affiliate or
Associate of an Acquiring Person.

Dated: _______________

 

 

______________________________

Signature

Signature Guaranteed:

 

NOTICE

The signature to the foregoing Election to Purchase and Certificate must
correspond to the name as written upon the face of this Rights Certificate in
every particular, without alteration or enlargement or change whatsoever.

 

 

EXHIBIT B

AURELIO RESOURCE CORPORATION

SUMMARY OF RIGHTS TO PURCHASE

COMMON STOCK

 

On January 18, 2008, the Board of Directors of Aurelio Resource Corporation (the
"Company") declared a dividend distribution of one Right for each outstanding
share of the Company's Common Stock to shareholders of record at 5:00 P.M.,
Denver time ("Close of Business") on February 7, 2008. Each Right entitles the
registered holder to purchase from the Company one share of the Company's $0.01
par value common stock (the "Common Stock"), at a Purchase Price of $5.00 per
share, subject to adjustment. The description and terms of the Rights are set
forth in a Rights Agreement (the "Rights Agreement") between the Company and
Empire Stock Transfer, Inc. as rights agent (the "Rights Agent").

Initially, the Rights will be attached to all Common Stock certificates
representing shares then outstanding, and no separate Rights Certificates will
be distributed. The Rights will separate from the Common Stock upon the earlier
of (i) 10 days following a public announcement that a person or group of
affiliated or associated persons (an "Acquiring Person") has acquired, or
obtained the right to acquire, beneficial ownership of twenty percent (20%) or
more of the outstanding shares of Common Stock (the "Stock Acquisition Date"),
or (ii) 10 business days following the commencement of a tender offer or
exchange offer that would result in a person or group beneficially owning twenty
percent (20%) or more of such outstanding shares of Common Stock (the earlier of
such dates being called the "Distribution Date").

Until the Distribution Date, (i) the Rights will be evidenced by the Common
Stock certificates and will be transferred with and only with such Common Stock
certificates, (ii) new Common Stock certificates issued after February 7, 2008
will contain a notation incorporating the Rights Agreement by reference and
(iii) the surrender for transfer of any certificates for Common Stock will also
constitute the transfer of the Rights associated with the Common Stock
represented by such certificate.

The Rights are not exercisable until the Distribution Date and will expire at
the Close of Business on January 17, 2013, unless earlier exchanged or redeemed
by the Company as described below.

As soon as practicable after the Distribution Date, separate certificates
("Rights Certificates") will be mailed to holders of record of the Common Stock
as of the Close of Business on the Distribution Date and, thereafter, the
separate Rights Certificates alone will represent the Rights. Except as
otherwise determined by the Board of Directors, only shares of Common Stock
issued prior to the Distribution Date will be issued with Rights.

In the event any person becomes the beneficial owner of twenty percent (20%) or
more of the then outstanding shares of Common Stock, each holder of a Right
will, after the end of a redemption period referred to below, have the right to
exercise the Right by purchasing, for an amount equal to the purchase price
defined in the Rights Agreement, Common Stock (or, in certain circumstances,
cash, property, or other securities of the Company) having a value equal to two
times such payment. Notwithstanding any of the foregoing, following the
occurrence of the events set forth in this paragraph, all Rights that are, or
(under certain circumstances specified in the Rights Agreement) were,
beneficially owned by any Acquiring Person will be null and void. However,
Rights are not exercisable following the occurrence of the events set forth
above until such time as the Rights are no longer redeemable by the Company as
set forth below.

For example, at a purchase price of $5.00 per Right, each Right not owned by an
Acquiring Person (or by certain related parties) following an event set forth in
the preceding paragraph would entitle its holder to purchase $10.00 worth of
Common Stock (or other consideration, as noted above) for $5.00. Assuming that
the Common Stock had a per share value of $1.00 at such time, the holder of each
valid Right would be entitled to purchase ten shares of Common Stock for $5.00.

In the event that, at any time following the Stock Acquisition Date, (i) the
Company is acquired in a merger or other business combination transaction, or
(ii) fifty percent (50%) or more of the Company's assets or earning power is
sold or transferred, each holder of a Right (except Rights that have been
previously voided as set forth above) shall, after the expiration of the
redemption period referred to below, have the right to receive, upon exercise,
common stock of the acquiring company having a value equal to two times the
exercise price of the Right. The events set forth in this paragraph and in the
second preceding paragraph are referred to as the "Triggering Events."

In general, the Board of Directors, may cause the Company to redeem, at the
Company's option, at a redemption price of $0.005 per Right (payable in cash,
Common Stock or other consideration deemed appropriate by the Board of
Directors) at any time during the period commencing on January 18, 2008 and
ending on the Close of Business on the tenth day following the Stock Acquisition
Date. Under certain circumstances set forth in the Rights Agreement, the
decision to redeem the Rights will require the concurrence of the two-thirds of
the authorized number of directors. Immediately upon the action of the Board of
Directors ordering redemption of the Rights, the Rights will terminate and the
only right of the holders of Rights will be to receive the $0.005 redemption
price.

At any time after a person or group of affiliated or associated persons becomes
an Acquiring Person and prior to the acquisition by such person or group of
fifty percent (50%) or more of the outstanding Common Stock, the Board of
Directors may exchange the Rights (other than Rights owned by such person or
group which have become void), in whole or in part, at an exchange ratio of one
share of Common Stock per each outstanding Right or, in certain circumstances,
other equity securities of the Company which are deemed by the Board of
Directors to have the same value as shares of Common Stock, subject to
adjustment.

The Purchase Price payable, and the number of shares of Common Stock or other
securities or property issuable, upon exercise of the Rights are subject to
adjustment from time to time to prevent dilution (i) in the event of a stock
dividend on, or a subdivision, combination or reclassification of, the Common
Stock, (ii) if holders of the Common Stock are granted certain rights or
warrants to subscribe for Common Stock or convertible securities at less than
the current market price of the Common Stock, or (iii) upon the distribution to
holders of the Common Stock of evidences of indebtedness or assets (excluding
regular quarterly cash dividends) or of subscription rights or warrants (other
than those referred to above).

With certain exceptions, no adjustment in the Purchase Price will be required
until cumulative adjustments amount to at least one percent (1%) of the Purchase
Price. No fractional shares will be issued and, in lieu thereof, an adjustment
in cash will be made based on the market price of the Common Stock on the last
trading date prior to the date of exercise.

Until a Right is exercised, the holder thereof, as such, will have no rights as
a shareholder of the Company, including, without limitation, the right to vote
or to receive dividends. While the distribution of the Rights will not be
taxable to shareholders or to the Company, shareholders may, depending upon the
circumstances, recognize taxable income if the Rights become exercisable for
Common Stock (or other consideration) of the Company or for common stock of the
acquiring company as set forth above.

Other than those provisions relating to the principal economic terms of the
Rights, any of the provisions of the Rights Agreement may be amended by the
Board of Directors prior to the Distribution Date. After the Distribution Date,
the Rights Agreement may be amended by the Board in order to cure any ambiguity,
to make changes that do not adversely affect the interests of holders of Rights
(excluding the interests of any Acquiring Person), or to shorten or lengthen any
time period under the Rights Agreement; provided, however, that no amendment to
adjust the time period governing redemption shall be made at a time when the
Rights are not redeemable.

A copy of the Rights Agreement has been filed with the Securities and Exchange
Commission as an Exhibit to a Current Report on Form 8-K. A copy of the Rights
Agreement is available free of charge from the Company. This summary description
of the Rights does not purport to be complete and is qualified in its entirety
by reference to the Rights Agreement, which is incorporated herein by reference.